Exhibit 10.1

--------------------------------------------------------------------------------

CREDIT AGREEMENT

dated as of

November 16, 2006,

among

GLOBAL PAYMENTS INC.,

The Foreign Subsidiary Borrowers Party Hereto,

The Lenders Party Hereto,

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent,

COMERICA BANK, HSBC BANK, N.A.,
KEYBANK NATIONAL ASSOCIATION, and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents

and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Joint Lead Arrangers

J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

Page

 

 

--------------------------------------------------------------------------------

ARTICLE I

 

 

 

Definitions

 

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

21

SECTION 1.03.

Terms Generally

22

SECTION 1.04.

Accounting Terms; GAAP

22

SECTION 1.05.

Foreign Currency Calculations

22

 

 

 

ARTICLE II

 

 

 

The Credits

 

 

 

SECTION 2.01.

Commitments

22

SECTION 2.02.

Loans and Borrowings

23

SECTION 2.03.

Requests for Revolving Borrowings

24

SECTION 2.04.

Option to Increase Aggregate US Tranche Commitments

24

SECTION 2.05.

Swingline Loans

25

SECTION 2.06.

Letters of Credit

26

SECTION 2.07.

Funding of Borrowings

31

SECTION 2.08.

Interest Elections

32

SECTION 2.09.

Termination and Reduction of Commitments

33

SECTION 2.10.

Repayment of Loans; Evidence of Debt

34

SECTION 2.11.

Prepayment of Loans

34

SECTION 2.12.

Fees

35

SECTION 2.13.

Interest

37

SECTION 2.14.

Alternate Rate of Interest

38

SECTION 2.15.

Increased Costs

38

SECTION 2.16.

Break Funding Payments

39

SECTION 2.17.

Taxes

40

SECTION 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

41

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

43

SECTION 2.20.

Extension of Maturity Date

43

SECTION 2.21.

Determination of Dollar Amounts

44

SECTION 2.22.

Market Disruption

44

SECTION 2.23.

Judgment Currency

45

SECTION 2.24.

Designation of Foreign Subsidiary Borrowers

45

 

 

 

ARTICLE III

 

 

 

 

Representations and Warranties

 

 

 

SECTION 3.01.

Organization; Powers

46

SECTION 3.02.

Authorization; Enforceability

46

SECTION 3.03.

Governmental Approvals; No Conflicts

46


--------------------------------------------------------------------------------




SECTION 3.04.

Financial Condition; No Material Adverse Change

46

SECTION 3.05.

Properties

47

SECTION 3.06.

Litigation and Environmental Matters

47

SECTION 3.07.

Compliance with Laws and Agreements

47

SECTION 3.08.

Investment Company Status

47

SECTION 3.09.

Taxes

47

SECTION 3.10.

ERISA

47

SECTION 3.11.

Subsidiaries

48

SECTION 3.12.

Margin Securities

48

SECTION 3.13.

Disclosure

48

 

 

 

ARTICLE IV

 

 

 

 

Conditions

 

 

 

 

SECTION 4.01.

Effective Date

48

SECTION 4.02.

Each Credit Event

50

SECTION 4.03.

Designation of a Foreign Subsidiary Borrower

50

 

 

 

ARTICLE V

 

 

 

 

Affirmative Covenants

 

 

 

 

SECTION 5.01.

Financial Statements and Other Information

51

SECTION 5.02.

Notices of Material Events

53

SECTION 5.03.

Maintenance of Existence

53

SECTION 5.04

Payment of Obligations

53

SECTION 5.05.

Maintenance of Properties; Insurance

53

SECTION 5.06.

Books and Records; Inspection Rights

54

SECTION 5.07.

Compliance with Laws

54

SECTION 5.08.

Use of Proceeds

54

SECTION 5.09.

Additional Guarantors

54

 

 

 

ARTICLE VI

 

 

 

 

Negative Covenants

 

 

 

 

SECTION 6.01.

Subsidiary Indebtedness

55

SECTION 6.02.

Liens

56

SECTION 6.03.

Consolidations, Mergers and Sale of Assets

57

SECTION 6.04.

Acquisitions

57

SECTION 6.05.

Swap Agreements

58

SECTION 6.06.

Lines of Business

58

SECTION 6.07.

Transactions with Affiliates

58

SECTION 6.08.

Restrictive Agreements

58

SECTION 6.09.

Accounting Changes

58

SECTION 6.10.

Leverage Ratio

58

SECTION 6.11.

Fixed Charge Coverage Ratio

59


--------------------------------------------------------------------------------




ARTICLE VII

 

 

 

 

 

Events of Default

59

 

 

 

ARTICLE VIII

 

 

 

 

 

The Administrative Agent

61

 

 

 

ARTICLE IX

 

 

 

 

Miscellaneous

 

 

 

 

SECTION 9.01.

Notices

63

SECTION 9.02.

Waivers; Amendments

64

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

65

SECTION 9.04.

Successors and Assigns

67

SECTION 9.05.

Survival

70

SECTION 9.06.

Counterparts; Integration;  Effectiveness

70

SECTION 9.07.

Severability

70

SECTION 9.08.

Right of Setoff

71

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

71

SECTION 9.10.

WAIVER OF JURY TRIAL

72

SECTION 9.11.

Headings

72

SECTION 9.12.

Confidentiality

72

SECTION 9.13.

Interest Rate Limitation

73

SECTION 9.14.

USA PATRIOT Act

73

SECTION 9.15.

No Margin Stock Collateral

74

SECTION 9.16.

Canadian Financing Intercreditor Agreement

74

SECTION 9.17

Termination of Commitments under 2003 Credit Agreement

74

 

 

 

ARTICLE X

 

 

 

 

Collection Allocation Mechanism

 

 

 

 

SECTION 10.01.

Implementation of CAM

74

SECTION 10.02.

Letters of Credit

75

 

 

 

ARTICLE XI

 

 

 

 

 

Company Guarantee

76


--------------------------------------------------------------------------------




SCHEDULES:

Schedule 1.01A -- Eligible Foreign Subsidiaries
Schedule 1.01B -- Pricing Schedule
Schedule 2.01 -- Lender Commitments
Schedule 2.02 -- Mandatory Cost
Schedule 3.11 -- Subsidiaries
Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 6.08 -- Existing Restrictions

EXHIBITS:

Exhibit A        --     Form of Assignment and Assumption
Exhibit B-1     --     Form of Syndicated Note
Exhibit B-2     --     Form of Swingline Note
Exhibit C-1     --     Form of Increasing Lender Supplement
Exhibit C-2     --     Form of Augmenting Lender Supplement
Exhibit D        --     Form of Subsidiary Guaranty
Exhibit E-1     --     Form of Opinion of General Counsel
Exhibit E-2     --     Form of Opinion of Alston & Bird LLP
Exhibit F-1     --     Form of Borrowing Subsidiary Agreement
Exhibit F-2     --     Form of Borrowing Subsidiary Termination

--------------------------------------------------------------------------------




                    CREDIT AGREEMENT dated as of November 16, 2006, among GLOBAL
PAYMENTS INC., a Georgia corporation, the FOREIGN SUBSIDIARY BORROWERS from time
to time party hereto, the LENDERS from time to time party hereto, JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, as Administrative Agent, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Syndication Agent.

                    The parties hereto agree as follows:

ARTICLE I

Definitions

                    SECTION 1.01.  Defined Terms.  As used in this Agreement,
the following terms have the meanings specified below:

                    “ABR”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate.

                    “Acquired Entity” means the assets, in the case of an
acquisition of assets, or Equity Interests (or, if the context requires, the
Person that is the issuer of such Equity Interests), in the case of an
acquisition of Equity Interests, acquired by the Company or any of its
Subsidiaries pursuant to an Acquisition permitted by Section 6.04.

                    “Acquisition” means any transaction, or any series of
related transactions, consummated on or after the date of this Agreement, by
which any Person (i) acquires any going business or all or substantially all of
the assets of any firm, corporation, partnership, limited liability company or
division or other business unit or segment thereof, whether through purchase of
assets, merger or otherwise, or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding ownership interests
of a partnership or limited liability company.

                    “Adjusted LIBO Rate” means, with respect to any Eurocurrency
Borrowing for any Interest Period and in any Agreed Currency, an interest rate
per annum equal to the sum of (i) (a) the LIBO Rate for such Interest Period in
such Agreed Currency multiplied by (b) the Statutory Reserve Rate plus, without
duplication, (ii) in the case of Revolving Loans by a Lender from its office or
branch in the United Kingdom to a Foreign Subsidiary Borrower organized under
the laws of a jurisdiction in the United Kingdom, if applicable and as
reasonably determined by the Administrative Agent in accordance with Schedule
2.02, the Mandatory Cost.

                    “Administrative Agent” means, collectively, JPMorgan Chase
Bank, National Association, in its capacity as administrative agent for the
Lenders hereunder, and any Affiliates of JPMorgan Chase Bank, National
Association, as may be designated in writing by it to the Company and the
Multicurrency Tranche Lenders as performing duties of such Administrative Agent
with respect to the Multicurrency Tranche hereunder.

                    “Administrative Questionnaire” means, for each Lender, an
Administrative Questionnaire in a form supplied to such Lender by the
Administrative Agent.

--------------------------------------------------------------------------------




                    “Affiliate” means, with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified.

                    “Agreed Currencies” means (i) Dollars, (ii) euro, (iii)
Pounds Sterling, (iv) the lawful currency of Hong Kong (Hong Kong dollars), and
(v) any other Foreign Currency agreed to by the Administrative Agent and each of
the Multicurrency Tranche Lenders, provided that, in the case of any Borrowing
or Letter of Credit to be denominated in any Foreign Currency, such currency at
the time is freely available, freely transferable and freely convertible into
Dollars and in which dealings in deposits are carried on in the London or other
applicable offshore interbank market.

                    “Alternate Base Rate” means, for any day, a rate per annum
equal to the greatest of (a) the Prime Rate in effect on such day, and (b)  the
Federal Funds Effective Rate in effect on such day plus ½ of 1%.  Any change in
the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

                    “Applicable Fee Rate” means, at any time, the per annum rate
specified as the Facility Fee Rate, the Utilization Fee Rate or the Letter of
Credit Fee Rate, as the case may be, as applicable at such time as determined
pursuant to the Pricing Schedule.

                    “Applicable Margin” means, at any time, the per annum rate
specified as the margin for Eurocurrency Loans or ABR Loans, as the case may be,
as applicable at such time as determined pursuant to the Pricing Schedule.

                    “Applicable Percentage” means, (i) with respect to any
Lender and any Tranche, the percentage of the total Commitments for such Tranche
represented by such Lender’s Commitment for such Tranche, and (ii) with respect
to any Lender and all Tranches, the percentage of the total Commitments for all
Tranches represented by such Lender’s Commitments for all Tranches.  If the
respective Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the respective Commitments most recently in
effect, giving effect to any assignments.

                    “Approved Fund” has the meaning assigned to such term in
Section 9.04.

                    “Approximate Equivalent Amount” of any currency with respect
to any amount of Dollars shall mean the Equivalent Amount of such currency with
respect to such amount of Dollars on or as of such date, rounded to the nearest
amount of such currency as determined by the Administrative Agent from time to
time based upon the spot rate quoted by its foreign exchange trading desk.

                    “Asset Sale” means the sale (including any transaction that
has the economic effect of a sale), transfer or other disposition (by way of
merger or otherwise, including sales in connection with a sale and leaseback
transaction, or as a result of any condemnation or casualty in respect of
property) by the Company or any Subsidiary to any Person other than a Credit
Party, of (i) any Equity Interests of any Subsidiary, or (ii) any other assets
of the Company or any Subsidiary (other than inventory, obsolete or worn out
assets, scrap, cash equivalents, and marketable securities, in each case
disposed of in the ordinary course of business), except sales, transfers or
other dispositions of any assets in one transaction or a series of related
transactions having a value not in excess of $1,000,000.

                    “Assignment and Assumption” means an assignment and
assumption entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit A or any other form approved by the
Administrative Agent.

2

--------------------------------------------------------------------------------




                    “Augmenting Lender” has the meaning assigned to such term in
Section 2.04.

                    “Availability Period” means the period from and including
the Effective Date to but excluding the earlier of the Maturity Date and the
date of termination of the Commitments pursuant to the terms of this Agreement.

                    “Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

                    “Borrower” means the Company or any Foreign Subsidiary
Borrower.

                    “Borrowing” means (a) Revolving Loans of the same Class,
Type and currency, made, converted or continued on the same date and, in the
case of Eurocurrency Loans, as to which a single Interest Period is in effect,
or (b) a Swingline Loan.

                    “Borrowing Request” means a request by or on behalf of a
Borrower for a Revolving Borrowing in accordance with Section 2.03.

                    “Borrowing Subsidiary Agreement” means a Borrowing
Subsidiary Agreement substantially in the form of Exhibit F-1.

                    “Borrowing Subsidiary Termination” means a Borrowing
Subsidiary Termination substantially in the form of Exhibit F-2.

                    “Business Day” means any day that is not a Saturday, Sunday
or other day on which commercial banks in New York City are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude (x) any day on
which banks are not open for dealings in the Agreed Currency applicable to such
Eurocurrency Loan in the London interbank market (and, if the Borrowings or LC
Disbursements which are the subject of a Borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, a day upon which TARGET
is not open for business), and (y) any day on which banks are not open for
dealings in the Agreed Currency in the jurisdiction of the Eurocurrency Payment
Office applicable to such Eurocurrency Loan or of the principal financial center
of the country of such Agreed Currency.

                    “CAM” means the mechanism for the allocation and exchange of
interests in Loans, participations in Letters of Credit and other extensions of
credit under the respective Tranches and collections thereunder established
under Article X.

                    “CAM Exchange” means the exchange of the Lenders’ interests
provided for in Article X.

                    “CAM Exchange Date” means the first date on which there
shall occur (a) any event referred to in clause (h) or (i) of Article VII in
respect of the Company or (b) an acceleration of Loans pursuant to Article VII.

                    “CAM Percentage” means, as to each Lender, a fraction,
expressed as a decimal, of which (a) the numerator shall be the aggregate Dollar
Amount of the sum, without duplication, of (i) the Obligations owed to such
Lender (whether or not at the time due and payable), (ii) the LC Exposure of
such Lender and (iii) the Swingline Exposure of such Lender, in each case
immediately prior to the occurrence of the CAM Exchange Date, and (b) the
denominator shall be the aggregate Dollar Amount of the sum, without
duplication, of (A) the Obligations owed to all the Lenders (whether or not at
the time due and payable), (B) the aggregate LC Exposures of all the Lenders and
(c) the aggregate Swingline Exposures of all the Lenders, in each case
immediately prior to the occurrence of the CAM Exchange Date; provided that, for
purposes of clause (a) above, the Obligations owed to the Swingline Lender will
be deemed not to include any Swingline Loans except to the extent provided in
clause (a)(iii) above.

3

--------------------------------------------------------------------------------




                    “Canadian Intercreditor Agreement” means the Amended and
Restated Intercreditor Agreement dated as of November 19, 2004, as amended,
among JPMorgan Chase Bank, National Association, the “Syndicated Credit Lenders”
that are parties thereto, Canadian Imperial Bank of Commerce, and the
“Receivables Credit Lenders” that are parties thereto, as the same may be
amended, restated, supplemented, or otherwise modified from time to time.

                    “Canadian Receivables” means the accounts receivable of
Global Payments Direct generated in the ordinary course of business of its
merchant processing business in Canada, including VISA receivables, debit card
receivables, merchant charge-back receivables and merchant business receivables
(relating to fees owed to Global Payments Direct by its Canadian VISA merchants)
generated in connection with such business.

                    “Canadian Receivables Collateral” means, collectively, the
Canadian Receivables, the accounts maintained by Global Payments Direct with
Canadian Imperial Bank of Commerce and into which are deposited only proceeds of
the Canadian Receivables and other sums anticipated for use in connection with
the settlement of the Canadian Receivables, and any foreign exchange hedging
contracts entered into by Global Payments Direct in order to mitigate foreign
currency exchange risk arising in respect of obligations under the Canadian
Receivables Credit Facility, together with all products and proceeds of the
foregoing.

                    “Canadian Receivables Credit Facility” means the documents
evidencing the credit facility made available to Global Payments Direct by
Canadian Imperial Bank of Commerce providing for short-term advances to Global
Payments Direct made in respect of the Canadian Receivables, with the
obligations of Global Payments Direct under such credit facility to be
Guaranteed by the Company and certain Subsidiaries, together with any
refinancings or replacements of such credit facility and any amendments or
modifications of such credit facility or refinancing or replacement, in each
case to the extent any such refinancing, replacement, amendment or modification
is not on terms or otherwise less favorable in any material respect to the
Lenders or the Administrative Agent.

                    “Capital Lease Obligations” of any Person means the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

                    “Change in Control” means the occurrence of one or more of
the following events: (i) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any entity, organization or “group” (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of 50% or
more of the outstanding shares of the voting stock of the Company; or
(ii) during any period of up to 12 months, individuals who at the beginning of
such 12 month period were directors of the Company (together with any new
directors whose election or nomination for election by the Company’s board of
directors was approved by a vote of at least two-thirds of the directors then
still in office who were either directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason (other than death, disability or voluntary retirement not for reasons
related to an actual or proposed change of control) to constitute at least a
majority of the directors of the Company then in office); or (iii) the
occurrence of any sale, lease, exchange or other transfer (in a single
transaction or series of related transactions) of all or substantially all of
the assets of the Company to any Person or “group” (as defined above).

4

--------------------------------------------------------------------------------




                    “Change in Law” means (a) the adoption of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of
such Lender or by such Lender’s or the Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement.

                    “Class”, when used in reference to (a) any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
are US Tranche Revolving Loans, Swingline Loans, or Multicurrency Tranche
Revolving Loans, and (b) any Commitment, refers to whether such Commitment is a
US Tranche Commitment or Multicurrency Tranche Commitment.

                    “Code” means the Internal Revenue Code of 1986, as amended
from time to time.

                    “Commitment” means a US Tranche Commitment or Multicurrency
Tranche Commitment, as the case may be.

                    “Company” means Global Payments Inc., a Georgia corporation,
and its successors and permitted assigns.

                    “Computation Date” is defined in Section 2.21.

                    “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

                    “Country Risk Event” means:

                            (i)   any law, action or failure to act by any
Governmental Authority in any Borrower’s or Letter of Credit beneficiary’s
country which has the effect of:

                                   (a)   changing the obligations of the Issuing
Bank or the Lenders under the relevant Letter of Credit, this Agreement or any
of the other Loan Documents as originally agreed or otherwise creating any
additional liability, cost or expense to the Issuing Bank, the Lenders or the
Administrative Agent from that which exists on the Effective Date,

                                   (b)   changing the ownership or control by
such Borrower or Letter of Credit beneficiary of its business,

                                   (c)   preventing or restricting the
conversion into or transfer of the applicable Agreed Currency; or

                            (ii)   force majeure; or

5

--------------------------------------------------------------------------------




                            (iii)   any similar event outside the control of the
Administrative Agent and the Issuing Bank;

which, in relation to (i), (ii) and (iii), directly or indirectly, prevents or
restricts the payment or transfer of any amounts owing under the relevant Letter
of Credit in the applicable Agreed Currency into an account designated by the
Administrative Agent or the Issuing Bank and freely available to the
Administrative Agent or the Issuing Bank.

                    “Credit Event “ means a Borrowing, an LC Disbursement or
both.

                    “Credit Party” means any of the Borrowers and the
Guarantors.

                    “Default” means any event or condition which constitutes an
Event of Default or which upon notice, lapse of time or both would, unless cured
or waived, become an Event of Default.

                    “Dollar Amount “ of any currency at any date shall mean (i)
the amount of such currency if such currency is Dollars or (ii) the equivalent
in such currency of such amount of Dollars if such currency is a Foreign
Currency, calculated on the basis of the arithmetical mean of the buy and sell
spot rates of exchange into Dollars as set forth on such date on the applicable
Reuters currency page at or about 11:00 a.m., London time, provided that if such
rate is not then available on such currency page, then such calculation shall be
made on the basis of the arithmetical mean of the buy and sell spot rates of
exchange that the Administrative Agent offers to buy and sell such currency on
the London or other applicable interbank market at 11:00 a.m., Local Time in
such interbank market, on or as of the most recent Computation Date provided for
in Section 2.21; provided further, that the Administrative Agent may obtain such
rates from another financial institution designated by the Administrative Agent
if its foreign exchange trading desk does not have spot buy and sell rates for
such currency.

                    “Dollars” or “$” refers to lawful money of the United States
of America.

                    “Domestic Subsidiary” means a Subsidiary organized under the
laws of one of the States of the United States of America, the District of
Columbia, or the federal laws of the United States of America.

                    “EBITDA” means, for any period, the sum of the following
(without duplication) in each case determined on a consolidated basis in
accordance with GAAP:  (a) with respect to the Company and its Subsidiaries
(excluding any Persons or assets that became Acquired Entities at any time
during such period), the sum of each of the following for such period: (i) Net
Income, (ii) income taxes, (iii) depreciation, (iv) amortization, and (v)
Interest Expense; and (b) “EBITDA” of any Persons or assets that became Acquired
Entities at any time during such period, calculated on a pro forma basis for
such Acquired Entities for the entire period in a manner otherwise consistent
with this definition and the definitions referred to herein. 

                    “EBITR” means, for the Company and its Subsidiaries for any
period, an amount equal to the sum of each of the following for such period
(without duplication) in each case determined on a consolidated basis in
accordance with GAAP: (a) EBITDA (excluding “EBITDA” of Acquired Entities as
described in clause (b) of the definition of EBITDA) plus (b) Lease Expense,
minus (c) depreciation and amortization.

                    “Effective Date” means the date on which the conditions
specified in Section 4.01 are satisfied (or waived in accordance with
Section 9.02).

6

--------------------------------------------------------------------------------




                    “Eligible Foreign Subsidiary” means any Foreign Subsidiary
that is shown on Schedule 1.01A or is otherwise approved from time to time in
writing by the Administrative Agent and each of the Multicurrency Tranche
Lenders.

                    “Environmental Laws” means all laws, rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

                    “Environmental Liability” means any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Company or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

                    “Equity Interests “ means shares of capital stock,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such equity interest.

                    “Equivalent Amount” of any currency with respect to any
amount of Dollars at any date shall mean the equivalent in such currency of such
amount of Dollars, calculated on the basis of the arithmetical mean of the buy
and sell rates of exchange into Dollars as set forth on such date on the
applicable Reuters currency page at or about 11:00 a.m., London time, provided,
that if such rate is not then available on such currency page, then such
calculation shall be made on the basis of the arithmetical mean of the buy and
sell spot rates of exchange that the Administrative Agent offers to buy and sell
such currency on the London or other applicable interbank market at 11:00 a.m.,
Local Time in such interbank market, on that date; provided further, that the
Administrative Agent may obtain such rates from another financial institution
designated by the Administrative Agent if its foreign exchange trading desk does
not have a spot buy and sell rates for such currency.

                    “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time.

                    “ERISA Affiliate” means any trade or business (whether or
not incorporated) that, together with the Company, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

                    “ERISA Event” means (a) any Reportable Event; (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Company or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

7

--------------------------------------------------------------------------------




                    “EU” means the European Union.

                    “euro” and/or “EUR” means the single currency of the
participating member states of the EU.

                    “Eurocurrency”, when used in reference to a currency, means
an Agreed Currency and when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

                    “Eurocurrency Payment Office” of the Administrative Agent
shall mean, for each of the Agreed Currencies which is a Foreign Currency, the
office, branch, affiliate or correspondent bank of the Administrative Agent for
such currency as specified in writing by the Administrative Agent to the Company
and each Lender on or before the Effective Date and as updated from time to time
in writing by the Administrative Agent to such Persons after such date.

                    “Event of Default” has the meaning assigned to such term in
Article VII.

                    “Exchange Rate” means on any day, for purposes of
determining the Dollar equivalent of any other currency, the rate at which such
other currency may be exchanged into Dollars at the time of determination on
such day on the applicable Reuters currency page for such currency in the London
or other applicable offshore interbank market.  In the event that such rate does
not appear on such Reuters page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Company or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about such time as the Administrative Agent shall
determine for such rates as the basis for determining the Exchange Rate, on such
date for the purchase of Dollars for delivery two (2) Business Days later;
provided that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be presumed correct absent manifest error.

                    “Excluded Taxes” means, with respect to the Administrative
Agent, any Lender, the Issuing Bank or any other recipient of any payment to be
made by or on account of any obligation of any Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income  by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any such Borrower is located and (c) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Company under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from any such Borrower with respect to such withholding tax
pursuant to Section 2.17(a).

8

--------------------------------------------------------------------------------




                    “Extension Request” has the meaning assigned to such term in
Section 2.20.

                    “Facility Fee Rate” has the meaning assigned to such term in
Section 2.12(a).

                    “Federal Funds Effective Rate” means, for any day, the
weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it. 

                    “Financial Officer” means the chief financial officer,
principal accounting officer, treasurer or controller of the Company.

                    “Fiscal Quarter” means any fiscal quarter of the Company.

                    “Fiscal Year” means any fiscal year of the Company.

                    “Fixed Charge Coverage Ratio” means the ratio, determined as
of the end of each Fiscal Quarter, for the Fiscal Quarter just ended and the
immediately preceding three Fiscal Quarters, of (i) EBITR of the Company and its
Subsidiaries for such period to (ii) Fixed Charges of the Company and its
Subsidiaries for such period.

                    “Fixed Charges” means, without duplication, for the Company
and its Subsidiaries for any period, the sum each of the following for such
period: (a) Interest Expense, and (b) Lease Expense.

                    “Foreign Currencies” means each Agreed Currency other than
Dollars.

                    “Foreign Currency LC Exposure” means, at any time, the sum
of (a) the Dollar Amount of the aggregate undrawn, available and unexpired
amount of all outstanding Foreign Currency Letters of Credit at such time plus
(b) the aggregate principal Dollar Amount of all LC Disbursements in respect of
Foreign Currency Letters of Credit that have not yet been reimbursed at such
time.

                    “Foreign Currency Letter of Credit” means a Letter of Credit
denominated in a Foreign Currency.

                    “Foreign Lender” means any Lender that is organized under
the laws of a jurisdiction other than that in which the Company is located.  For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

                    “Foreign Subsidiary” means any Subsidiary that is not a
Domestic Subsidiary.

                    “Foreign Subsidiary Borrower” means any Eligible Foreign
Subsidiary that has been designated as a Foreign Subsidiary Borrower pursuant to
Section 2.24 and that has not ceased to be a Foreign Subsidiary Borrower
pursuant to such Section.

                    “GAAP” means generally accepted accounting principles in the
United States of America.

9

--------------------------------------------------------------------------------




                    “Governmental Authority” means the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

                    “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

                    “Guarantors” means (i) each Subsidiary that qualifies as a
Significant Subsidiary as provided herein and each additional Subsidiary that
executes and delivers to the Administrative Agent a Subsidiary Guaranty
Supplement pursuant to Section 5.09, and (ii) the Company in respect of its
obligations pursuant to Article XI.

                    “Hazardous Materials”  means all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

                    “Indebtedness” of any Person means, without duplication, (i)
obligations of such Person for borrowed money, (ii) obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments, (iii)
obligations of such Person in respect of the deferred purchase price of property
or services (other than trade payables incurred in the ordinary course of
business on terms customary in the trade), (iv) obligations of such Person under
any conditional sale or other title retention agreement(s) relating to property
acquired by such Person, (v) Capital Lease Obligations of such Person, (vi)
obligations, contingent or otherwise, of such Person in respect of letters of
credit, acceptances or similar extensions of credit, (vii) Guarantees by such
Person of the type of indebtedness described in clauses (i) through (vi) above,
(viii) all indebtedness of a third party secured by any lien on property owned
by such Person, whether or not such indebtedness has been assumed by such
Person, (ix) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Equity Interests of
such Person, and (x) off-balance sheet liability retained in connection with
asset securitization programs, synthetic leases, sale and leaseback transactions
or other similar obligations arising with respect to any other transaction which
is the functional equivalent of or takes the place of borrowing but which does
not constitute a liability on the consolidated balance sheet of such Person and
its subsidiaries.  “Indebtedness” shall not include obligations of the Company
or any Subsidiary under any Settlement Facility or any contingent obligations
under surety bonds or similar obligations incurred in the ordinary course of
business.

                    “Indemnified Taxes” means Taxes other than Excluded Taxes.

                    “Information Memorandum” means the Confidential Information
Memorandum dated October 2006 relating to the Company and the Transactions.

10

--------------------------------------------------------------------------------




                    “Intellectual Property” means the collective reference to
all rights, priorities and privileges relating to intellectual property, whether
arising under United States, multi-national or foreign laws or otherwise,
including copyrights, copyright licenses, patents, patent licenses, trademarks,
trademark licenses, technology, know-how processes and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds in damages therefrom.

                    “Interest Election Request” means a request by or on behalf
of the applicable Borrower to convert or continue a Revolving Borrowing in
accordance with Section 2.08.

                    “Interest Expense” means, for the Company and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP (without duplication), total interest expense, including without
limitation the interest component of any payments in respect of Capital Lease
Obligations (whether capitalized or expensed) during such period (whether or not
actually paid during such period).

                    “Interest Payment Date” means (a) with respect to any ABR
Loan (other than a Swingline Loan), the first Business Day of each calendar
quarter, (b) with respect to any Eurocurrency Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

                    “Interest Period” means with respect to (i) any Eurocurrency
Borrowing in Dollars, the period commencing on the date of such Borrowing and
ending seven days or fourteen days thereafter, and (ii) any Eurocurrency
Borrowing (including Borrowings in Dollars), the period commencing on the date
of such Borrowing and ending on the numerically corresponding day in the
calendar month that is one, two, three, six or twelve months thereafter, in each
case as the applicable Borrower may elect; provided, that (x) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (y) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

                    “Issuing Bank” means JPMorgan Chase Bank, National
Association, in its capacity as the issuer of Letters of Credit hereunder, and
its successors in such capacity as provided in Section 2.06(i).  The Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of the Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

                    “LC Disbursement” means a payment made by the Issuing Bank
pursuant to a Letter of Credit.

                    “LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit denominated in
Dollars at such time, plus (b) the Dollar Amount of the aggregate undrawn amount
of all outstanding Letters of Credit denominated in a Foreign Currency at such
time, plus (c) the aggregate amount of all LC Disbursements that have not yet
been reimbursed by or on behalf of the Company at such time.  The LC Exposure of
any Lender at any time shall be the sum of its US Tranche LC Exposure and its
Multicurrency Tranche LC Exposure at such time.

11

--------------------------------------------------------------------------------




                    “Lease Expense” for any period, the aggregate amount of
fixed and contingent rentals payable by the Company and its Subsidiaries with
respect to leases of real and personal property (excluding Capital Lease
Obligations) determined on a consolidated basis in accordance with GAAP for such
period.

                    “Lenders” means the Persons listed on Schedule 2.01 and any
other Person that shall have become a party hereto pursuant to Section 2.04 or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.  Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.

                    “Letter of Credit” means any letter of credit issued
pursuant to this Agreement.

                    “Letter of Credit Fee Rate” has the meaning assigned to such
term  in Section 2.12(b).

                    “Leverage Ratio” means, as of the end of any Fiscal Quarter,
the ratio of Total Debt of the Company and its Subsidiaries as of such date to
EBITDA of the Company and its Subsidiaries for such Fiscal Quarter and the
immediately preceding three Fiscal Quarters. 

                    “LIBO Rate” means, with respect to any Eurocurrency
Borrowing for any Interest Period, (a) if denominated in any currency other than
euro or Hong Kong dollars, the rate per annum determined by the Administrative
Agent at approximately 11:00 a.m., London time, on the Quotation Day for such
Interest Period by reference to the British Bankers’ Association Interest
Settlement Rates for deposits in the currency of such Borrowing (as reflected on
the applicable Telerate screen page), for a period equal to such Interest
Period; (b) if denominated in euro, the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m., Brussels time, on the
Quotation Day for such Interest Period, by reference to the Banking Federation
of the European Union for deposits in euro (as reflected on the applicable
Telerate screen), for a period equal to such Interest Period; or (c) if
denominated in Hong Kong dollars, the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m., Hong Kong time, on the
Quotation Day for such Interest Period by reference to the Telerate page 9898 or
other applicable Telerate page displaying the average Hong Kong interbank market
offered rates of major banks for Hong Kong dollar deposits for a period equal to
such Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the average (rounded upward, if necessary, to the next 1/100 of
1%) of the respective interest rates per annum at which deposits in the currency
of such Borrowing (based on the amount of the Loan of the Administrative Agent,
in its capacity as a Lender, included in such Borrowing) are offered for such
Interest Period to major banks in the London or other applicable offshore
interbank market by the principal office of the Administrative Agent in such
offshore interbank market at approximately (i) 11:00 a.m., London time, on the
Quotation Day for such Interest Period if such Borrowing is denominated in any
currency other than euro or Hong Kong dollars, (ii) 11:00 a.m., Brussels time,
on the Quotation Day for such Interest Period if such Borrowing is denominated
in euro, or (iii) 11:30 a.m., Hong Kong time, on the Quotation Day for such
Interest Period if such Borrowing is denominated in Hong Kong dollars.

                    “Lien” means, with respect to any asset, (a) any mortgage,
deed of trust, lien, pledge, hypothecation, encumbrance, charge or security
interest in, on or of such asset, and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset.

12

--------------------------------------------------------------------------------




                    “Loan Documents” means this Agreement, each Borrowing
Subsidiary Agreement, each Borrowing Subsidiary Termination, the Notes, the
Subsidiary Guaranty, any Subsidiary Guaranty Supplements, and all other
documents and agreements contemplated hereby and executed by the Company or any
Subsidiary of the Company in favor of the Administrative Agent or any Lender.

                    “Loans” means the Revolving Loans and Swingline Loans made
by the Lenders to the Borrowers pursuant to this Agreement. 

                    “Local Time” means (i) New York City time in the case of a
Loan, Borrowing or LC Disbursement denominated in Dollars and made to or for the
account of the Company, and (ii) local time at the place of the relevant Loan,
Borrowing or LC Disbursement (or such earlier local time as the Administrative
Agent has previously advised the Company as is necessary for the relevant funds
to be received and transferred to the Administrative Agent for same day value on
the date the relevant reimbursement obligation is due) in the case of a Loan,
Borrowing or LC Disbursement which is denominated in a Foreign Currency or which
is made in Dollars to or for the account of a Foreign Subsidiary Borrower.

                    “Mandatory Cost” is described in Schedule 2.02.

                    “Material Adverse Effect” means, with respect to any event,
act, condition or occurrence of whatever nature (including any adverse
determination in any litigation, arbitration, or governmental investigation or
proceeding), whether singly or in conjunction with any other event or events,
act or acts, condition or conditions, occurrence or occurrences, whether or not
related, a material adverse change in, or a material adverse effect upon, any of
(a) the financial condition, results of operations, business, or properties of
the Company and its Subsidiaries taken as a whole, (b) the rights and remedies
of the Administrative Agent, the Issuing Bank, the Swingline Lender, or the
Lenders under the Loan Documents, or the ability of any of the Credit Parties to
perform its obligations under the Loan Documents to which it is a party (such
obligations to include, without limitation, payment of the Obligations and
observance and performance of the covenants set forth in Articles V and VI
hereof), as applicable, or (c) the legality, validity or enforceability of any
Loan Document.

                    “Material Indebtedness” means Indebtedness (other than the
Loans and Letters of Credit), or obligations in respect of one or more Swap
Agreements, of any one or more of the Company and its Subsidiaries in an
aggregate principal amount exceeding the Dollar Amount of $25,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Swap Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Swap Agreement were terminated at such time.

                    “Material Subsidiary” means each Subsidiary that, as of the
most recent Fiscal Quarter, for the period of four consecutive Fiscal Quarters
then ended, for which financial statements have been delivered, or are required
to have been delivered, pursuant to Section 5.01, contributed more than ten
percent (10%) of the Company’s consolidated revenues for such period.  Such
determinations shall be made with respect to Subsidiaries at each time that the
financial statements for the Company and its Subsidiaries are delivered, or are
required to be delivered, pursuant to Section 5.01, provided that if a Person
becomes a Subsidiary pursuant to or in connection with a Permitted Acquisition,
then such determination shall be made as of the date such Permitted Acquisition
is consummated, based on the financial statements of such Person for its most
recent quarter end (for the four fiscal quarters then ended) for which financial
statements are available (which may be unaudited). 

13

--------------------------------------------------------------------------------




                    “Maturity Date” means November 16, 2011, subject to
extension as provided in Section 2.20.

                    “Moody’s” means Moody’s Investors Service, Inc.

                    “Multicurrency Tranche” means, respectively, the
Multicurrency Tranche Commitments, the Multicurrency Tranche Revolving Loans,
and the Multicurrency Tranche LC Exposure.

                    “Multicurrency Tranche Commitment” means, with respect to
each Multicurrency Tranche Lender, the commitment of such Multicurrency Tranche
Lender to make Multicurrency Tranche Revolving Loans and to acquire
participations in Letters of Credit issued under the Multicurrency Tranche
hereunder, expressed as an amount representing the maximum aggregate amount of
such Multicurrency Tranche Lender’s Multicurrency Tranche Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.09,
and (b) reduced or increased from time to time pursuant to assignments by or to
such Multicurrency Tranche Lender pursuant to Section 9.04.  The initial amount
of each Multicurrency Tranche Lender’s Multicurrency Tranche Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
the Multicurrency Tranche Lender shall have assumed its Multicurrency Tranche
Commitment, as applicable.  The aggregate amount of the Multicurrency Tranche
Commitments on the Effective Date is $50,000,000.

                    “Multicurrency Tranche Exposure” means, with respect to any
Multicurrency Tranche Lender at any time, the Dollar Amount of the sum at such
time, without duplication of (a) such Lender’s Multicurrency Tranche Percentage
of the sum of the principal amounts of all Multicurrency Tranche Revolving Loans
outstanding at such time, plus (b) the amount of such Lender’s Multicurrency
Tranche LC Exposure.

                    “Multicurrency Tranche LC Exposure” means, at any time, the
sum of (a) the aggregate undrawn amount of all outstanding Letters of Credit
issued under the Multicurrency Tranche denominated in Dollars at such time, (b)
the Dollar Amount of the aggregate undrawn amount of all outstanding Letters of
Credit issued under the Multicurrency Tranche denominated in a Foreign Currency
at such time, and (c) the aggregate amount of all LC Disbursements in respect of
Letters of Credit issued under the Multicurrency Tranche that have not yet been
reimbursed by or on behalf of the Company at such time.  The Multicurrency
Tranche LC Exposure of any Multicurrency Tranche Lender at any time shall be its
Multicurrency Tranche Percentage of the total Multicurrency Tranche LC Exposure
at such time.

                    “Multicurrency Tranche Lender” means a Lender with a
Multicurrency Tranche Commitment and, after the expiration or termination of
such Multicurrency Tranche Commitment, any outstanding Multicurrency Tranche
Exposure.

                    “Multicurrency Tranche Percentage” means, with respect to
any Multicurrency Tranche Lender, the percentage of the total Multicurrency
Tranche Commitments represented by such Lender’s Multicurrency Tranche
Commitment.  If the Multicurrency Tranche Commitments have been terminated or
expired, the Multicurrency Tranche Percentages shall be determined based upon
the Multicurrency Tranche Commitments most recently in effect, giving effect to
any assignments. 

                    “Multicurrency Tranche Revolving Borrowing” means a
Borrowing comprised of Multicurrency Tranche Revolving Loans.

14

--------------------------------------------------------------------------------




                    “Multicurrency Tranche Revolving Loan” means a Loan made by
a Multicurrency Tranche Lender pursuant to Section 2.01(b).  Each Multicurrency
Tranche Revolving Loan that is denominated in Dollars shall be a Eurocurrency
Loan or an ABR Loan, and each Multicurrency Tranche Revolving Loan that is
denominated in a Foreign Currency shall be a Eurocurrency Loan.

                    “Multiemployer Plan” means a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

                    “Net Income” means, for any period, net income of the
Company and its Consolidated Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, but excluding therefrom (to the
extent included therein) (a) any equity interests in the earnings of joint
ventures or other Persons that are not Subsidiaries that are not actually paid
in cash to the Company or its Subsidiaries during such period, and (b) the
after-tax impact of Non-Recurring Non-Cash Items.  Further, Non-Recurring Cash
Items will only be reflected (on an after-tax basis) in net income as such
amounts are paid, and the cash portions of any restructuring charge will only be
reflected (on an after-tax basis) in net income for pre-tax amounts that exceed
the Restructuring Charge Limit.

                    “Net Worth” means, as of any date, total shareholders’
equity reflected on the consolidated balance sheet of the Company and its
Subsidiaries as of such date prepared in accordance with GAAP.

                    “New Money Credit Event” means with respect to the Issuing
Bank, any increase (directly or indirectly) in the Issuing Bank’s exposure
(whether by way of additional credit or banking facilities or otherwise,
including as part of a restructuring) to any Borrower occurring by reason of (i)
any law, action or requirement of any Governmental Authority in such Borrower’s
or such Letter of Credit beneficiary’s country, or (ii) any agreement in
relation to clause (i), in each case to the extent calculated by reference to
the aggregate Revolving Credit Exposures outstanding prior to such increase.

                    “Non-Negotiated Acquisition” means any Acquisition that is
effected (A) pursuant to a tender or other public offer to purchase from the
holders of Equity Interests of a publicly held Person that has not been preceded
by approval of such tender or other public offer by (i) the board of directors
or comparable managing board or body of such Person, or (ii) the negotiated
agreement(s) in support of such Acquisition by holders of sufficient Equity
Interests to assure the approval of such Acquisition pursuant to the
organizational documents of such Person and applicable law, or (B) following a
solicitation of proxies with respect to the Equity Interests of such Person that
has not been approved by the management of such Person.

                    “Non-Recurring Cash Items” means, for any period, an
accounting item that impacts cash and is generally non-recurring in nature,
including without limitation, the cash portions of gains, losses, asset
impairments, restructuring charges, extraordinary items, unusual items, and the
cumulative effect of changes in accounting principles.  For illustrative
purposes, an example of a Non-Recurring Cash Item is a restructuring charge that
includes cash severance payments.

                    “Non-Recurring Non-Cash Items” means, for any period, an
accounting item that does not impact cash and is generally non-recurring in
nature, including without limitation, the non-cash portions of gains, losses,
asset impairments, restructuring charges, extraordinary items, unusual items,
and the cumulative effect of changes in accounting principles.

                    “Notes” means, collectively, the Syndicated Notes and the
Swingline Note; and “Note” means any one of the Notes.

15

--------------------------------------------------------------------------------




                    “Obligations” means, collectively, all unpaid principal of
and accrued and unpaid interest on all Loans, reimbursement obligations
hereunder in respect of LC Disbursements, accrued and unpaid fees, and expenses,
reimbursements, indemnities and other obligations of the Borrowers to the
Lenders or to any Lender, the Swingline Lender, the Issuing Bank, the
Administrative Agent or any indemnified party hereunder arising under this
Agreement and the other Loan Documents, and all amounts payable by the Company
to any Lender or any affiliate of any Lender under any Swap Agreement in effect
between the Company and such Lender or affiliate.

                    “Other Taxes” means any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement.

                    “Overnight Foreign Currency Rate” means, for any amount
payable in a Foreign Currency, the rate of interest per annum as determined by
the Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three Business
Days, then for such other relevant period of time) for delivery in immediately
available and freely transferable funds would be offered by the Administrative
Agent to major banks in the interbank market upon request of such major banks
for the relevant currency as determined above and in an amount comparable to the
unpaid principal amount of the related Credit Event.

                    “Participant” has the meaning set forth in Section 9.04.

                    “PBGC” means the Pension Benefit Guaranty Corporation
referred to and defined in ERISA and any successor entity performing similar
functions.

                    “Permitted Acquisition” means an Acquisition otherwise
satisfying the terms of Section 6.04 and, if the total amount of cash
consideration to be paid, and Indebtedness to be assumed or otherwise becoming a
portion of Total Debt, in respect of such Acquisition exceeds the Dollar Amount
of $100,000,000 in the aggregate, the Company shall have delivered to the Agent
prior to consummation of such Acquisition a certificate of a Financial Officer
demonstrating in reasonable detail that the Company shall be in compliance, on a
pro forma basis after giving effect to such Acquisition, with the Leverage Ratio
in Section 6.10 recomputed as of the last day of the most recently-ended Fiscal
Quarter for which financial statements are available, as if such Acquisition
(and any related incurrence or repayment of Indebtedness) had occurred on the
first day of the four Fiscal Quarter period then ending, together with all other
relevant financial information for the Person(s) or assets to be so acquired as
may be reasonably requested by the Administrative Agent.

                    “Permitted Encumbrances” means:

 

          (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;

 

 

 

          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not Indebtedness,  which do not in the
aggregate materially impair the use thereof in the operation of the business;

 

 

 

          (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

16

--------------------------------------------------------------------------------




 

          (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

 

 

          (e) judgment liens in respect of judgments that do not constitute an
Event of Default under clause (j) of Article VII; and

 

 

 

          (f) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Company or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

                    “Permitted Pari Passu Indebtedness” means Indebtedness of
the Company (other than the Obligations) issued pursuant to an indenture, loan
or credit agreement, note purchase agreement, or similar agreement or instrument
for money borrowed, evidencing senior unsecured indebtedness of the Company, or
senior secured indebtedness of the Company providing for Liens securing such
indebtedness and the Obligations as described in this Agreement on a pari passu
basis with respect to all assets serving as collateral for such indebtedness and
the Obligations, and providing for guaranties of such indebtedness by no
Subsidiaries of the Company other than Guarantors under this Agreement, and if
such indebtedness is secured by Liens, subject in all respects to an
intercreditor agreement negotiated in good faith by the Administrative Agent
acting on behalf of the Lenders and the holders of such indebtedness or such
holders’ trustee, agent, or other representative, and making provisions for,
among other things, the sharing of proceeds of collateral and amounts received
or collected from guarantors in connection with such indebtedness and the
Obligations.

                    “Person” means any natural Person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.

                    “Plan”  means any employee pension benefit plan (other than
a Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Company or any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

                    “Pounds Sterling” means the lawful currency of the United
Kingdom.

                    “Pricing Schedule” means Schedule 1.01B attached to this
Agreement.

                    “Prime Rate” means the rate of interest per annum publicly
announced from time to time by JPMorgan Chase Bank, National Association as its
prime rate in effect at its principal office in New York City; each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced as being effective. 

                    “Quotation Day” means, with respect to any Eurocurrency
Borrowing and any Interest Period, (i) in the case of a Eurocurrency Borrowing
denominated in Dollars or euro, two (2) Business Days prior to the commencement
of such Interest Period, and (ii) in the case of a Eurocurrency Borrowing
denominated in any Foreign Currency other than euro, the day on which it is
market practice in the relevant interbank market for major banks to give
quotations for deposits in the currency of such Borrowing for delivery on the
first day of such Interest Period (and if such quotations would normally be
given by major banks on more than one day, the Quotation Day will be the last of
such days).

17

--------------------------------------------------------------------------------




                    “Quoted Swingline Rate” means a fixed rate of interest
quoted by the Swingline Lender to the Company, and accepted by the Company,
pursuant to Section 2.05 to be applicable to a Swingline Loan as specified by
the Company for a Quoted Swingline Rate Interest Period.

                    “Quoted Swingline Rate Interest Period” means a period not
to exceed seven (7) calendar days specified by the Company as being applicable
to a Swingline Loan being requested by the Company to bear interest at a Quoted
Swingline Rate.

                    “Register” has the meaning set forth in Section 9.04.

                    “Related Parties” means, with respect to any specified
Person, such Person’s Affiliates and the respective directors, officers,
employees, agents and advisors of such Person and such Person’s Affiliates.

                    “Reportable Event” means a reportable event as defined in
Section 4043 of ERISA and the regulations issued under such section, with
respect to a Plan, excluding, however, such events as to which the PBGC by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either Section
4043(a) of ERISA or Section 412(d) of the Code.

                    “Required Lenders” means, at any time, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the total Revolving Credit Exposures and unused Commitments in effect
at such time.

                    “Restructuring Charge Limit” means during any Fiscal Year,
an amount equal to three percent (3%) of the Net Worth of the Company and its
Subsidiaries as of the end of the immediately preceding Fiscal Year.

                    “Revolving Borrowing” means a Borrowing comprised of US
Tranche Revolving Loans or Multicurrency Tranche Revolving Loans, as the case
may be.

                    “Revolving Credit Exposure” means, with respect to any
Lender at any time, the sum of the outstanding principal amount of such Lender’s
US Tranche Exposure and Multicurrency Tranche Exposure, as the case may be, at
such time.

                    “Revolving Loan” means a US Tranche Revolving Loan or
Multicurrency Tranche Revolving Loan, as the case may be.

                    “Settlement Facilities” means credit facilities obtained by
the Company or any Subsidiary that provide for funding of short-term timing
differences related to customer settlements. 

                    “Significant Subsidiary” means each wholly owned Domestic
Subsidiary that, as of the most recent Fiscal Quarter, for the period of four
consecutive Fiscal Quarters then ended, for which financial statements have been
delivered, or are required to have been delivered, pursuant to Section 5.01,
contributed more than one percent (1%) (on a consolidated basis) of the
Company’s consolidated revenues for such period.  Such determinations shall be
made with respect to Subsidiaries at each time that the financial statements for
the Company and its Subsidiaries are delivered, or are required to be delivered,
pursuant to Section 5.01, provided that if a Person becomes a Subsidiary
pursuant to or in connection with a Permitted Acquisition, then such
determination shall be made as of the date such Permitted Acquisition is
consummated, based on the financial statements of such Person for its most
recent quarter end (for the four fiscal quarters then ended) for which financial
statements are available (which may be unaudited). 

18

--------------------------------------------------------------------------------




                    “Statutory Reserve Rate” means, with respect to any Lender
and any currency, a fraction (expressed as a decimal), the numerator of which is
the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve, liquid asset, fees or similar requirements
(including any marginal, special, emergency or supplemental reserves or other
requirements) established by any central bank, monetary authority, the Board,
the Financial Services Authority, the European Central Bank or other
Governmental Authority for any category of deposits or liabilities customarily
used to fund loans in such currency, expressed in the case of each such
requirement as a decimal as may be applicable to such Lender.  Such reserve
percentages shall, in the case of US Dollar denominated Loans, include those
imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement, and the Administrative Agent shall notify
the Company promptly of any such adjustment.

                    “subsidiary” means, with respect to any Person (the
“parent”) at any date, any corporation, limited liability company, partnership,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent, or by the parent and one or more subsidiaries of the parent, and the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date.

                    “Subsidiary” means any subsidiary of the Company.

                    “Subsidiary Guaranty” means the Subsidiary Guaranty
substantially in the form of Exhibit D executed and delivered by the Guarantors,
in favor of the Administrative Agent for the ratable benefit of the Lenders, as
the same may be amended, supplemented and restated from time to time.

                    “Subsidiary Guaranty Supplement” means each Supplement
substantially in the form of Annex I to the Subsidiary Guaranty executed and
delivered by a Subsidiary pursuant to Section 5.09.

                    “Surety Indemnification Obligations” means all obligations
of the Company or any Subsidiary to indemnify any issuers for amounts required
to be paid under any surety bonds issued by such issuers and posted in
accordance with applicable legal requirements with any Governmental Authority at
the request and for the use of the Company or any Subsidiary in the ordinary
course of its business.

                    “Swap Agreement” means any agreement with respect to any
swap, forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or the Subsidiaries shall be a Swap Agreement.

19

--------------------------------------------------------------------------------




                    “Swingline Exposure” means, at any time, the aggregate
principal amount of all Swingline Loans outstanding at such time.  The Swingline
Exposure of any Lender at any time shall be its US Tranche Percentage of the
total  Swingline Exposure at such time.

                    “Swingline Lender” means JPMorgan Chase Bank, National
Association, in its capacity as lender of Swingline Loans hereunder.

                    “Swingline Loan” means a Loan made pursuant to Section 2.05.

                    “Swingline Note” means the promissory note evidencing the
Swingline Loans substantially in the form of Exhibit B-2 and duly completed in
accordance with the terms hereof, including any amendment, modification, renewal
or replacement of such promissory note.

                    “Syndicated Note” means a promissory note, substantially in
the form of Exhibit B-1 with appropriate insertions, duly executed and delivered
to the Administrative Agent by the applicable Borrower for the account of a
Lender and payable to the order of such Lender to evidence Loans made by such
Lender pursuant to its US Tranche Commitment or Multicurrency Tranche
Commitment, as the case may be, including any amendment, modification, renewal
or replacement of such promissory note.

                    “TARGET” means the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by the Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

                    “Taxes” means any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority.

                    “Total Debt” means at any date, all Indebtedness of the
Company and its Subsidiaries measured on a consolidated basis as of such date
(excluding therefrom, however, without duplication, Guarantees of Indebtedness
of such Person or any of its Subsidiaries, respectively, by such Person or any
such Subsidiary).

                    “Transactions” means the execution, delivery and performance
by the Company of this Agreement, the borrowing of Loans, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder.

                    “Tranche” means the US Tranche or the Multicurrency Tranche,
as the case may be.

                    “Tranche Percentage” means, with respect to any Lender, such
Lender’s US Tranche Percentage or Multicurrency Tranche Percentage, as the case
may be.

                    “2003 Credit Agreement” means the Credit Agreement dated as
of November 25, 2003, as amended and in effect immediately prior to the
Effective Date, among the Company, the lenders that are parties thereto, and
JPMorgan Chase Bank, National Association (as successor to Bank One, NA), as
administrative agent for such lenders.

                    “Type”, when used in reference to any Loan or Borrowing,
refers to whether the rate of interest on such Loan, or on the Loans comprising
such Borrowing, is determined by reference to the Adjusted LIBO Rate, the
Alternate Base Rate, or the Quoted Swingline Rate.

20

--------------------------------------------------------------------------------




                    “US Tranche” means, respectively, the US Tranche
Commitments, the US Tranche Revolving Loans, the US Tranche LC Exposure, and the
Swingline Loans.

                    “US Tranche Commitment” means, with respect to each US
Tranche Lender, the commitment of such US Tranche Lender to make US Tranche
Revolving Loans and to acquire participations in Letters of Credit issued
pursuant to the US Tranche and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such US Tranche Lender’s US Tranche
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09, (b) increased from time to time pursuant to Section
2.04, and (c) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 9.04.  The initial amount of each US
Tranche Lender’s US Tranche Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such US Tranche Lender shall have
assumed its US Tranche Commitment, as applicable.  The aggregate amount of the
US Tranche Commitments on the Effective Date is $300,000,000.

                    “US Tranche Exposure” means, with respect to any US Tranche
Lender at any time, the sum at such time, without duplication of (a) such
Lender’s US Tranche Percentage of the sum of the principal amounts of all US
Tranche Revolving Loans outstanding at such time, plus (b) the amount of such
Lender’s US Tranche LC Exposure and Swingline Exposure at such time.

                    “US Tranche LC Exposure” means, at any time, the sum of (a)
the aggregate undrawn amount of all outstanding Letters of Credit issued under
the US Tranche at such time, and (b) the aggregate amount of all LC
Disbursements in respect of Letters of Credit issued under the US Tranche that
have not yet been reimbursed by or on behalf of the Company at such time.  The
US Tranche LC Exposure of any US Tranche Lender at any time shall be its US
Tranche Percentage of the total US Tranche LC Exposure at such time. 

                    “US Tranche Lender” means a Lender with a US Tranche
Commitment and, after the expiration or termination of such US Tranche
Commitment, any outstanding US Tranche Exposure.

                    “US Tranche Percentage” means, with respect to any US
Tranche Lender, the percentage of the total US Tranche Commitments represented
by such Lender’s US Tranche Commitment.  If the US Tranche Commitments have
terminated or expired, the US Tranche Percentages shall be determined based upon
the US Tranche Commitments most recently in effect, giving effect to any
assignments. 

                    “US Tranche Revolving Borrowing” means a Borrowing comprised
of US Tranche Revolving Loans.

                    “US Tranche Revolving Loan” means a Loan made by a US
Tranche Lender pursuant to Section 2.01(a).  Each US Tranche Revolving Loan
shall be a Eurocurrency Loan or an ABR Loan.

                    “Withdrawal Liability” means liability to a Multiemployer
Plan as a result of a complete or partial withdrawal from such Multiemployer
Plan, as such terms are defined in Part I of Subtitle E of Title IV of ERISA.

                    SECTION 1.02.  Classification of Loans and Borrowings.  For
purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “US Tranche Revolving Loan”) or by Type (e.g., a “Eurocurrency US
Tranche Revolving Loan”) or by Class and Type (e.g., a “Eurocurrency Revolving
Loan”).  Borrowings also may be classified and referred to by Class (e.g., a “US
Tranche Revolving Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or
by Class and Type (e.g., a “Eurocurrency US Tranche Revolving Borrowing”).

21

--------------------------------------------------------------------------------




                    SECTION 1.03.  Terms Generally.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. 

                    SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until  such notice shall have been
withdrawn or such provision  amended in accordance herewith.

                    SECTION 1.05.  Foreign Currency Calculations.  For purposes
of any determination under Section 6.01, 6.02 or 6.03, all amounts incurred,
outstanding or proposed to be incurred or outstanding in currencies other than
Dollars shall be translated into Dollars in accordance with GAAP on the date of
such determination; provided that no Default or Event of Default shall arise as
a result of any limitation set forth in US Dollars in Section 6.01, 6.02 or 6.03
being exceeded solely as a result of changes in currency exchange rates from
those rates applicable at the time or times Indebtedness or Liens or Asset Sales
were initially consummated in reliance on the exceptions under such Sections.

ARTICLE II

The Credits

                    SECTION 2.01.  Commitments.  (a)  Subject to the terms and
conditions set forth herein, each US Tranche Lender agrees to make US Tranche
Revolving Loans to the Company in Dollars from time to time during the
Availability Period in an aggregate principal amount that will not result in (a)
such US Tranche Lender’s US Tranche Exposure exceeding such Lender’s US Tranche
Commitment, or (b) the sum of the total US Tranche Exposures of all US Tranche
Lenders exceeding the total US Tranche Commitments of all such Lenders.  Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Company may borrow, prepay and reborrow US Tranche Revolving Loans. 

22

--------------------------------------------------------------------------------




                    (b)     Subject to the terms and conditions set forth
herein, each Multicurrency Tranche Lender agrees to make Multicurrency Tranche
Revolving Loans to the Borrowers in Agreed Currencies from time to time during
the Availability Period in an aggregate principal amount that will not, subject
to fluctuations in currency exchange rates, result in (a) such Multicurrency
Tranche Lender’s Multicurrency Tranche Exposure exceeding the Dollar Amount of
such Lender’s Multicurrency Tranche Commitment, or (b) the sum of the total
Multicurrency Tranche Exposures of all Multicurrency Tranche Lenders exceeding
the total Multicurrency Tranche Commitments of all such Lenders.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Multicurrency Tranche Revolving
Loans. 

                    SECTION 2.02.  Loans and Borrowings.  (a)  Each US Tranche
Revolving Loan shall be made as part of a Borrowing consisting of US Tranche
Revolving Loans made by the US Tranche Lenders ratably in accordance with their
respective US Tranche Commitments.  Each Multicurrency Tranche Revolving Loan
shall be made as part of a Borrowing consisting of Multicurrency Tranche
Revolving Loans made by the Multicurrency Tranche Lenders ratably in accordance
with their respective Multicurrency Tranche Commitments.  The failure of any
Lender to make any Revolving Loan required to be made by it shall not relieve
any other Lender of its obligations hereunder; provided that the Commitments of
the Lenders are several and no Lender shall be responsible for any other
Lender’s failure to make Revolving Loans as required.

                    (b)  Subject to Section 2.14, (i) each Borrowing of US
Tranche Revolving Loans shall be comprised entirely of ABR Loans or Eurocurrency
Loans as the Company may request in accordance herewith, and (ii) each Borrowing
of Multicurrency Tranche Revolving Loans shall be comprised entirely of (x) ABR
Loans or Eurocurrency Loans (if such Loans are to be denominated in Dollars) or
(y) Eurocurrency Loans (if such Loans are to be denominated in a Foreign
Currency), in each case as the applicable Borrower, or the Company on behalf of
the applicable Borrower, may request in accordance herewith.  Each Lender at its
option may make any Eurocurrency Loan by causing any domestic or, if such Loan
is denominated in a Foreign Currency, foreign branch or Affiliate of such Lender
to make such Eurocurrency Loan (and in the case of an Affiliate, the provisions
of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the applicable Borrower to repay such Eurocurrency Loan
in accordance with the terms of this Agreement. 

                    (c)  At the commencement of each Interest Period for any
Eurocurrency Revolving Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $1,000,000 (or the
Approximate Equivalent Amount of each such amount if such Borrowing is
denominated in a Foreign Currency).  At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $1,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total US Tranche Commitments or Multicurrency Tranche
Commitments, as the case may be, or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). 
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of nine
Eurocurrency Revolving Borrowings outstanding under any Tranche.

                    (d)  Notwithstanding any other provision of this Agreement,
no Borrower shall be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect to such Borrowing
would end after the Maturity Date.

23

--------------------------------------------------------------------------------




                    SECTION 2.03.  Requests for Revolving Borrowings.   To
request a Revolving Borrowing, the applicable Borrower, or the Company on behalf
of the applicable Borrower, shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurocurrency Borrowing, not later than
12:00 noon, Local Time, three Business Days (in the case of a Eurocurrency
Borrowing to the Company denominated in Dollars) or 10:00 a.m., Local Time,
three Business Days (in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency or a Eurocurrency Borrowing being requested by or on behalf of
a Foreign Subsidiary Borrower), in each case before the date of the proposed
Borrowing, or (b) in the case of an ABR Borrowing, not later than 1:00 p.m., New
York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the applicable Borrower or by the Company on such Borrower’s
behalf.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02: 

 

(i)    the Borrower requesting such Borrowing (or on whose behalf the Company is
requesting such Borrowing);

 

 

 

(ii)   whether the requested Borrowing is to be a US Tranche Revolving Borrowing
or a Multicurrency Tranche Revolving Borrowing;

 

 

 

(iii)   the currency and aggregate amount of the requested Borrowing;

 

 

 

(iv)   the date of such Borrowing, which shall be a Business Day;

 

 

 

(v)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

 

 

(vi)   in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

 

 

(vii)  the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.07.

If no election as to the Type of Borrowing is specified, then (i) in the case of
a Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing, and (ii) in the case of a Borrowing denominated in a Foreign
Currency, the requested Borrowing shall be a Eurocurrency Borrowing.  If no
Interest Period is specified with respect to any Eurocurrency Borrowing, then
the applicable Borrower shall be deemed to have selected an Interest Period of
one month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each
applicable Lender of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.

                    SECTION 2.04.  Option to Increase Aggregate US Tranche
Commitments.  The Company may from time to time (but in no event on more than
eight occasions prior to the Maturity Date) elect to increase the US Tranche
Commitments (on each occasion in a minimum amount of $10,000,000 and in an
integral multiple of $5,000,000) so long as the aggregate amount of all such
increases does not exceed an additional $350,000,000.  The Company may arrange
for any such increase to be provided by one or more Lenders (each Lender so
agreeing to an increase in its US Tranche Commitment, an “Increasing Lender”),
or by one or more new banks, financial institutions or other entities (each such
new bank, financial institution or other entity, an “Augmenting Lender”), to
increase their existing US Tranche Commitments, or extend US Tranche
Commitments, as the case may be; provided that (i) each Augmenting Lender, shall
be subject to the approval of the Company, the Administrative Agent, and the

24

--------------------------------------------------------------------------------




Issuing Bank, and (ii) (x) in the case of an Increasing Lender, the Company and
such Increasing Lender execute an agreement substantially in the form of Exhibit
C-1 hereto, and (y) in the case of an Augmenting Lender, the Company and such
Augmenting Lender execute an agreement substantially in the form of Exhibit C-2
hereto.  Increases and new US Tranche Commitments created pursuant to this
Section 2.04 shall become effective on the date agreed by the Company, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof.  Notwithstanding
the foregoing, no increase in the US Tranche Commitments (or in the US Tranche
Commitment of any Lender), shall become effective under this Section 2.04
unless, (i) on the proposed date of the effectiveness of such increase, the
conditions set forth in Section 4.02 shall be satisfied or waived by the
Required Lenders and the Administrative Agent shall have received a certificate
to that effect dated such date and executed by a Financial Officer of the
Company, (ii) the Administrative Agent shall have received such documents as may
be requested by it that are consistent with those delivered on the Effective
Date as to the organizational power and authority of the Company to borrow
hereunder after giving effect to such increase and (iii) the Company shall be in
compliance with the covenants contained in Sections 6.10 and 6.11.  On the
effective date of any increase in the US Tranche Commitments, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other US Tranche
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other US Tranche
Lenders, each US Tranche Lender’s portion of the outstanding US Tranche
Revolving Loans of all the US Tranche Lenders to equal its US Tranche Percentage
of such outstanding US Tranche Revolving Loans, and (ii) the Company shall be
deemed to have repaid and reborrowed from the US Tranche Lenders (including any
Increasing Lenders and Augmenting Lenders), in accordance with their respective
US Tranche Percentages, all outstanding US Tranche Revolving Loans as of the
date of any increase in the US Tranche Commitments (with such reborrowing to
consist of the Types of US Tranche Revolving Loans, with related Interest
Periods if applicable, specified in a notice delivered by the Company in
accordance with the requirements of Section 2.03).  The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, shall be subject to indemnification by the
Company pursuant to the provisions of Section 2.16 if the deemed payment occurs
other than on the last day of the related Interest Periods.

                    SECTION 2.05.  Swingline Loans.  (a)  Subject to the terms
and conditions set forth herein, the Swingline Lender agrees to make Swingline
Loans in Dollars to the Company from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $50,000,000 or (ii) the total US Tranche Exposures of all US Tranche
Lenders exceeding the total US Tranche Commitments of all US Tranche Lenders;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Company may
borrow, prepay and reborrow Swingline Loans.  Each Swingline Loan shall be made
as an ABR Loan or shall be made subject to a Quoted Swingline Rate, and shall be
repaid with all interest accrued thereon at the expiration of the Quoted
Swingline Rate Interest Period applicable thereto, if any, but in no event later
than seven days after the date such Swingline Loan is advanced to the Company.

                    (b)  To request a Swingline Loan, the Company shall notify
the Administrative Agent of such request by telephone (confirmed by telecopy),
not later than (i) 1:00 p.m., New York City time, on the day of a proposed
Swingline Loan, for each Swingline Loan requested to bear interest based on the
Quoted Swingline Rate, and (ii) 3:30 p.m., New York City time, on the day of a
proposed Swingline Loan to be made as an ABR Loan.  Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business
Day), amount of the requested Swingline Loan, and if such Swingline Loan is

25

--------------------------------------------------------------------------------




to bear interest at a Quoted Swingline Rate, the Quoted Swingline Rate Interest
Period to be applicable thereto.  Swingline Loans shall be made in minimum
amounts of $500,000 and in integral multiplies of $100,000, provided that
Swingline Loans may be made in the amount of the unused portion of the Swingline
availability as set forth in Section 2.05(a) so long as such Swingline Loan is
not less than $100,000.  No more than five Swingline Loans may be outstanding at
any time.  The Administrative Agent will promptly advise the Swingline Lender of
any such notice received from the Company.  The Swingline Lender shall make each
Swingline Loan available to the Company at the account of the Company designated
(by location and account number) by the Company in connection with such request
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the Issuing Bank)
on the requested date of such Swingline Loan.

                    (c)  The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the US Tranche Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which US Tranche
Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each US Tranche Lender,
specifying in such notice such Lender’s US Tranche Percentage of such Swingline
Loan or Loans.  Each US Tranche Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s US Tranche
Percentage of such Swingline Loan or Loans.  Each US Tranche Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the US Tranche
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each US Tranche Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such US Tranche Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the US Tranche Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the US Tranche Lenders.  The Administrative Agent shall
notify the Company of any participations in any Swingline Loan acquired pursuant
to this paragraph, and thereafter payments in respect of such Swingline Loan
shall be made to the Administrative Agent and not to the Swingline Lender.  Any
amounts received by the Swingline Lender from the Company (or other party on
behalf of the Company) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the US Tranche Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Company for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Company of any default in the payment thereof. 

                    SECTION 2.06.  Letters of Credit.  (a) General.  Subject to
the terms and conditions set forth herein, the Company may request the issuance
of standby Letters of Credit denominated in Agreed Currencies for its own
account, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period. 
All Letters of Credit denominated in Foreign Currencies shall be issued under
the Multicurrency Tranche.  In the event of any inconsistency between the terms
and conditions of this

26

--------------------------------------------------------------------------------




Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Company to, or entered into by
the Company with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control; provided, however, if the
Issuing Bank is requested to issue any Letter of Credit in a Foreign Currency or
for the benefit of a Foreign Subsidiary Borrower with respect to a jurisdiction
the Issuing Bank deems, in its reasonable judgment, may at any time subject it
to a New Money Credit Event or a Country Risk Event, the Issuing Bank shall
promptly notify the Company of such determination prior to the issuance of such
Letter of Credit, and the Company shall, at the request of the Issuing Bank,
guaranty and indemnify the Issuing Bank against any and all costs, liabilities
and losses resulting from such New Money Credit Event or Country Risk Event, in
each case in a form and substance satisfactory to the Issuing Bank, or withdraw
such request for issuance of such Letter of Credit.

                    (b)  Notice of Issuance, Amendment, Renewal, Extension;
Certain Conditions.  To request the issuance of a Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), the Company
shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the Agreed Currency applicable thereto (and, in
the case of any Letter of Credit denominated in Dollars, whether such Letter of
Credit is to be issued under the US Tranche or the Multicurrency Tranche), the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the Issuing Bank, the Company also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Company shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, but
allowing for fluctuations in currency exchange rates and subject to Section
2.11.2, (i) the Dollar Amount of the LC Exposure shall not exceed $50,000,000,
(ii)  the total US Tranche Exposures of all US Tranche Lenders shall not exceed
the total US Tranche Commitments of all US Tranche Lenders, and (iii) the total
Multicurrency Tranche Exposures of all Multicurrency Tranche Lenders shall not
exceed the total Multicurrency Tranche Commitments of all Multicurrency Tranche
Lenders.

                    (c)  Expiration Date.  Each Letter of Credit shall expire at
or prior to the close of business on the earlier of (i) the date one year after
the date of the issuance of such Letter of Credit, and (ii) the date that is
five Business Days prior to the Maturity Date, provided any Letter of Credit
with a one-year tenor may provide for renewals or extensions thereof for
additional one-year periods (but which shall in no event extend beyond the date
that is five Business Days prior to the Maturity Date).

                    (d)  Participations.  By the issuance of a Letter of Credit
(or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the Issuing Bank or the Lenders under
the applicable Tranche, the Issuing Bank hereby grants to each Lender having a
Commitment in respect of such applicable Tranche, and each such Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s applicable Tranche Percentage of the aggregate amount available
to be drawn under such Letter of Credit.  In consideration and in furtherance of
the foregoing, each Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of the Issuing Bank, such Lender’s
applicable Tranche Percentage of (i) each LC Disbursement made by the Issuing
Bank in Dollars and (ii) the amount in Dollars (calculated using the applicable
Exchange Rate in effect on such date) equal to each LC Disbursement made by such
Issuing Bank in a Foreign Currency, and in each case, not reimbursed by the
Company on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Company for any reason (or,
if such reimbursement payment was refunded in a Foreign Currency, the amount in
Dollars (calculated using the applicable Exchange Rate in effect on such date)
of such refund).  Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

27

--------------------------------------------------------------------------------




                    (e)  Reimbursement.  If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Company shall reimburse such
LC Disbursement by paying to the Administrative Agent in Dollars the amount in
Dollars (calculated using the applicable Exchange Rate in effect on such date)
equal to such LC Disbursement (or if the Issuing Bank shall so elect in its sole
discretion by notice to the Company, in such other Agreed Currency which was
paid by the Issuing Bank pursuant to such LC Disbursement in an amount equal to
such LC Disbursement) not later than 12:00 noon, Local Time, on the date that
such LC Disbursement is made, if the Company shall have received notice of such
LC Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such
notice has not been received by the Company prior to such time on such date,
then not later than 12:00 noon, Local Time, on the Business Day immediately
following the day that the Company receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, (i) if such LC
Disbursement is not less than the minimum Borrowing amount specified in Section
2.03 or 2.05, as the case may be, the Company may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with an ABR Revolving Borrowing or Swingline Loan in
each case in the amount in Dollars (calculated using the applicable Exchange
Rate in effect on such date) equal to such LC Disbursement and, to the extent so
financed, the Company’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan, and (ii) if
the Issuing Bank elects to require reimbursement to be made in a Foreign
Currency as provided above, the Company shall make such reimbursement payment in
such Foreign Currency not later than 12:00 noon, Local Time, four (4) Business
Days after the Issuing Bank provides such notice to the Company, together with
interest on such amount at the applicable rate set forth in Section 2.06(h).  If
the Company fails to make such payment when due, the Administrative Agent shall
notify each applicable Lender of the applicable LC Disbursement, the payment
then due from the Company in respect thereof and such Lender’s applicable
Tranche Percentage thereof.  Promptly following receipt of such notice, each
such Lender shall pay to the Administrative Agent its applicable Tranche
Percentage of the payment then due from the Company, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of such
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from such Lenders.  Promptly following receipt by
the Administrative Agent of any payment from the Company pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that the applicable Lenders have made payments pursuant
to this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear.  Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Company of its obligation to reimburse such LC Disbursement.  If the Company’s
reimbursement of, or obligation to reimburse, any amounts in any Foreign
Currency would subject the Administrative Agent, the Issuing Bank or any Lender
to any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, the
Administrative Agent shall promptly notify the Company prior to payment by the
Company, and the Company shall, at its option, either (x) pay the amount of any
such tax requested by the Administrative Agent, the Issuing Bank or the relevant
Lender or (y) reimburse each LC Disbursement made in such Foreign Currency in
the amount in Dollars (calculated using the applicable Exchange Rate in effect
on such date) equal to such LC Disbursement.

28

--------------------------------------------------------------------------------




                    (f)  Obligations Absolute.  The Company’s obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder.  Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Company to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Company to the extent permitted by applicable law) suffered by the
Company that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination. 
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit. 

                    (g)  Disbursement Procedures.  The Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  The Issuing Bank shall
promptly notify the Administrative Agent and the Company by telephone (confirmed
by telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Company of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement. 

                    (h)  Interim Interest.  If the Issuing Bank shall make any
LC Disbursement, then, unless the Company shall reimburse such LC Disbursement
in full on the date such LC Disbursement is made, the unpaid amount thereof
shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Company reimburses such
LC Disbursement, at the rate per annum then applicable to ABR Revolving Loans
(or in the case such LC Disbursement is denominated in a Foreign Currency, at
the higher of (i) the Overnight Foreign Currency Rate for such Agreed Currency
plus the then effective Applicable Margin with respect to Eurocurrency Revolving
Loans, and (ii) all overdraft or similar charges, costs or expenses that are
applicable to the payment of such LC Disbursement); provided that, if the
Company fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

29

--------------------------------------------------------------------------------




                    (i)  Replacement of the Issuing Bank.  The Issuing Bank may
be replaced at any time by written agreement among the Company, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank. 
The Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank.  At the time any such replacement shall become effective, the
Company shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

                    (j)  Cash Collateralization.  If any Event of Default shall
occur and be continuing, on the Business Day that the Company receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing greater
than 50% of the total LC Exposure of all Lenders) demanding the deposit of cash
collateral pursuant to this paragraph, the Company shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Issuing Bank, Administrative Agent, and the Lenders, an
amount in cash equal to (1) with respect to a Letter of Credit denominated in
Dollars, 100% and (2) with respect to a Foreign Currency Letter of Credit, 105%,
in each case of the amount in Dollars (calculated using the applicable Exchange
Rate in effect on such date) equal to the LC Exposure in the aggregate as of
such date plus any accrued and unpaid interest thereon; provided that (i) the
portions of such amount attributable to undrawn Foreign Currency Letters of
Credit or LC Disbursements in a Foreign Currency that the Company is not late in
reimbursing may, if agreed by the Company and the Administrative Agent, be
deposited in the applicable Foreign Currencies in an amount equal to the actual
amounts of such undrawn Letters of Credit and LC Disbursements and (ii) the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Company described in clause (h) or (i) of Article VII.  For the
purposes of this paragraph, the Foreign Currency LC Exposure in Dollars shall be
calculated using the applicable Exchange Rates on the date notice demanding cash
collateralization is delivered to the Company.  The Company also shall deposit
cash collateral pursuant to this paragraph as and to the extent required by
Section 2.11.2.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Obligations.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the Company’s risk and expense and in such short-term certificates of deposit of
the Administrative Agent or other short-term money market investments as may be
requested by the Company and approved by the Administrative Agent (and subject
to the execution and delivery by the Company and any third party issuer or
intermediary with respect to such investments (other than investments in
accounts maintained with or by (as customer) the Administrative Agent) of a
control agreement in respect of any such investments in form and substance
satisfactory to the Administrative Agent), such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Company for the LC Exposure
at such time or, if the maturity of the Loans has been accelerated (but subject
to the consent of Lenders with LC Exposure  representing greater than 50% of the
total LC Exposure of all Lenders), be applied to satisfy other Obligations under
this Agreement.  If the Company is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the Company
within three Business Days after all Events of Default have been cured or waived
or all of the Obligations have been paid in full, all outstanding Letters of
Credit have been cancelled or terminated, and all Commitments have been
terminated.

30

--------------------------------------------------------------------------------




                    (k)  Conversion.  In the event that the Loans become
immediately due and payable on any date pursuant to Article VII, all amounts (i)
that the Company is at the time or thereafter becomes required to reimburse or
otherwise pay to the Administrative Agent in respect of LC Disbursements made
under any Foreign Currency Letter of Credit (other than amounts in respect of
which the Company has deposited cash collateral pursuant to paragraph (j) above,
if such cash collateral was deposited in the applicable Foreign Currency to the
extent so deposited or applied), (ii) that the Lenders are at the time or
thereafter become required to pay to the Administrative Agent and the
Administrative Agent is at the time or thereafter becomes required to distribute
to the Issuing Bank pursuant to paragraph (e) of this Section in respect of
unreimbursed LC Disbursements made under any Foreign Currency Letter of Credit
and (iii) of each Lender’s participation in any Foreign Currency Letter of
Credit under which an LC Disbursement has been made shall, automatically and
with no further action required, be converted into the amount in Dollars
(calculated using the applicable Exchange Rate in effect on such date, or in the
case of any LC Disbursement made after such date, on the date such LC
Disbursement is made), equal to such amounts. On and after such conversion, all
amounts accruing and owed to the Administrative Agent, the Issuing Bank or any
Lender in respect of the obligations described in this paragraph shall accrue
and be payable in Dollars at the rates otherwise applicable hereunder.

                    SECTION 2.07.  Funding of Borrowings.  (a)  Each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds (i) in the case of Loans to the
Company denominated in Dollars, by 12:00 noon, New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders and (ii) in the case of each Loan denominated
in a Foreign Currency or made to a Foreign Subsidiary Borrower, by 12:00 noon,
Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency and for such Borrower; provided that Swingline Loans
shall be made as provided in Section 2.05. The Administrative Agent will make
such Loans available to the applicable Borrower by 1:00 p.m. New York City time
or 1:00 p.m. Local Time, as the case may be, by crediting the amounts so
received, in like funds, to an account of the applicable Borrower maintained in
the relevant jurisdiction and designated (by location and account number) by or
on behalf of such Borrower in the applicable Borrowing Request; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank.

                    (b)  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount.  In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the applicable Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules, customs and
practices in respect of interbank compensation in the applicable interbank
market (including without limitation, any overdraft or similar charges, costs
and expenses that may be applicable), or (ii) in the case of the applicable
Borrower, the interest rate applicable to such Borrowing (if denominated in a
Foreign Currency) or to ABR Loans (if denominated in Dollars).  If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

31

--------------------------------------------------------------------------------




                    SECTION 2.08.  Interest Elections.  (a)  Each Revolving
Borrowing initially shall be of the Class and Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Revolving Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request. 
Thereafter, the applicable Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The applicable Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

                    (b)  To make an election pursuant to this Section, the
applicable Borrower, or the Company on its behalf, shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the applicable Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
applicable Borrower, or the Company on its behalf.  Notwithstanding any contrary
provision herein, this Section shall not be construed to permit any Borrower to
(i) change the currency of any Borrowing, (ii) elect an Interest Period for
Eurocurrency Loans that does not comply with Section 2.02 or (iii) convert any
Borrowing to a Borrowing of a Type not available under the Class of Commitments
pursuant to which such Borrowing was made.

                    (c)  Each telephonic and written Interest Election Request
shall specify the following information in compliance with Section 2.02:

 

          (i)  the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

 

 

          (ii)  the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

 

 

 

          (iii)  whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

 

 

          (iv)  if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period.”

32

--------------------------------------------------------------------------------




If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

                    (d)  Promptly following receipt of an Interest Election
Request, the Administrative Agent shall advise each Lender holding a Loan to
which such request relates of the details thereof and of such Lender’s portion
of each resulting Borrowing.

                    (e)  If the applicable Borrower, or the Company on behalf of
such Borrower, fails to deliver a timely Interest Election Request with respect
to a Eurocurrency Revolving Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) in the case of a Borrowing denominated in
Dollars, such Borrowing shall be converted to an ABR Borrowing and (ii) in the
case of a Borrowing denominated in a Foreign Currency, such Borrowing shall
automatically continue as a Eurocurrency Borrowing in the same Agreed Currency
with an Interest Period of one month unless (x) such Eurocurrency Borrowing is
or was repaid in accordance with Section 2.11 or (y) such Borrower shall have
given the Administrative Agent an Interest Election Request requesting that, at
the end of such Interest Period, such Eurocurrency Borrowing continue as a
Eurocurrency Borrowing for the same or another Interest Period.  Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Company, then, so long as an Event of Default is continuing (i)
no outstanding Revolving Borrowing may be converted to or continued for another
Interest Period beyond its then current Interest Period as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Revolving Borrowing shall be
converted to a Revolving Borrowing for an Equivalent Amount of Dollars (if such
Eurocurrency Revolving Borrowing had been denominated in a Foreign Currency) and
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto, in each case bearing interest at the applicable rates
provided in Section 2.13.

                    SECTION 2.09.  Termination and Reduction of Commitments. 
(a)  Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

                    (b)  The Company may at any time terminate, or from time to
time reduce, the Commitments of any Tranche; provided that (i) each reduction of
the Commitments of any Tranche shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000, (ii) the Company shall not
terminate or reduce the US Tranche Commitments if, after giving effect to any
concurrent prepayment of US Tranche Revolving Loans in accordance with Section
2.11, the sum of the US Tranche Exposures of all US Tranche Lenders would exceed
the total US Tranche Commitments of all US Tranche Lenders, and (iii) the
Company shall not terminate or reduce the Multicurrency Tranche Commitments if,
after giving effect to any concurrent payment of Multicurrency Tranche Revolving
Loans in accordance with Section 2.11, the Dollar Amount of the sum of the
Multicurrency Tranche Exposures of all Multicurrency Tranche Lenders would
exceed the total Multicurrency Tranche Commitments of all Multicurrency Tranche
Lenders.

                    (c)  The Company shall notify the Administrative Agent of
any election to terminate or reduce the Commitments of any Class under
paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof.  Each notice delivered by the Company pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments of any
Class delivered by the Company may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Any termination
or reduction of the Commitments of any Class shall be permanent.  Each reduction
of the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

33

--------------------------------------------------------------------------------




                    SECTION 2.10.  Repayment of Loans; Evidence of Debt. 
(a) Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender on the Maturity Date the
then unpaid principal amount of each Revolving Loan made to such Borrower, and
(ii) in the case of the Company, to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the expiration of any Quoted Swingline Rate Interest Period applicable thereto
(but in no event later than seven days after the Swingline Loan was advanced to
the Company), provided that on each date that a Revolving Borrowing is made by
the Company, the Company shall repay all Swingline Loans then outstanding.  Each
Borrower agrees to repay the principal amount of each Loan made to such Borrower
and the accrued interest thereon in the currency of such Loan.

                    (b)  Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the amounts owing by each Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

                    (c)  The Administrative Agent shall maintain accounts in
which it shall record (i) the amount of each Loan made hereunder, the Class,
Type and currency thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

                    (d)  The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement.

                    (e)  Any Lender may request that Loans of any Class made by
it to any Borrower be evidenced by a promissory note.  In such event, the
applicable Borrower shall prepare, execute and deliver to such Lender a
Syndicated Note or Swingline Note, as the case may be, payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns).  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

                    SECTION 2.11.  Prepayment of Loans.

                    SECTION 2.11.1.  Voluntary Prepayment of Loans.  (a)  Any
Borrower shall have the right at any time and from time to time to prepay any
Borrowing in whole or in part, subject to prior notice in accordance with
paragraph (b) of this Section. 

34

--------------------------------------------------------------------------------




                    (b)  The applicable Borrower, or the Company on its behalf,
shall notify the Administrative  Agent (and, in the case of prepayment of a
Swingline Loan, the Swingline Lender) by telephone (confirmed by telecopy) of
any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Revolving Borrowing, not later than 2:00 p.m., New York City time (or, in the
case of a Eurocurrency Revolving Borrowing denominated in a Foreign Currency,
11:00 a.m. Local Time), three Business Days before the date of prepayment, (ii)
in the case of prepayment of an ABR Revolving Borrowing, not later than 2:00
p.m., New York City time, one Business Day before the date of prepayment or
(iii) in the case of prepayment of a Swingline Loan, not later than 12:00 noon,
New York City time, on the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the Class and principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09.  Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
applicable Lenders of the contents thereof.   Each partial prepayment of any
Revolving Borrowing shall be in an amount that would be permitted in the case of
an advance of a Revolving Borrowing of the same Type as provided in Section
2.02.  Each prepayment of a Revolving Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing.  Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13 and by any amounts
required to be paid pursuant to Section 2.16.

                    SECTION 2.11.2  Mandatory Prepayments.  If at any time, (i)
the sum of the aggregate US Tranche Exposures of all US Tranche Lenders exceeds
the total US Tranche Commitments, (ii) other than solely as a result of
fluctuations in currency exchange rates, the sum of the aggregate principal
Dollar Amount of the Multicurrency Tranche Exposures of all Multicurrency
Tranche Lenders (calculated, with respect to those Credit Events denominated in
Foreign Currencies, as of the most recent Computation Date with respect to each
such Credit Event) exceeds the total Multicurrency Tranche Commitments, or (iii)
solely as a result of fluctuations in currency exchange rates, the sum of the
aggregate principal Dollar Amount of the Multicurrency Tranche Exposures of all
Multicurrency Tranche Lenders (as so calculated) exceeds 105% of the total
Multicurrency Tranche Commitments, the Borrowers shall, promptly after receipt
of written notice from the Administrative Agent, repay Borrowings and, if no
Borrowings are then outstanding, cash collateralize LC Disbursements in an
account with the Administrative Agent pursuant to Section 2.06(j), in an
aggregate principal amount sufficient to eliminate any such excess. 
Notwithstanding the foregoing, so long as no Event of Default has occurred and
is then continuing, then at the Company’s option, in the case of a prepayment
required pursuant to the foregoing clause (iii), the Administrative Agent shall
hold any such prepayment to be applied to Eurocurrency Loans in escrow (in an
account under the sole dominion and control of the Administrative Agent) for the
benefit of the applicable Lenders and shall release such amounts upon the
expiration of the Interest Periods applicable to any such Eurocurrency Loans
being prepaid (it being understood and agreed that interest shall continue to
accrue on the Obligations until such time as such prepayments are released from
escrow and actually applied to reduce the Obligations); provided, however, that
upon the occurrence and during the continuation of an Event of Default, such
escrowed amounts may be applied immediately to Eurocurrency Loans and other
Obligations without regard to the expiration of any Interest Period and the
Company shall make all payments under Section 2.16 resulting therefrom.

                    SECTION 2.12.  Fees.  (a)  The Company agrees to pay to the
Administrative Agent for the account of each US Tranche Lender a facility fee,
which shall accrue at a rate per annum equal to the Applicable Fee Rate for such
facility fee (the “Facility Fee Rate”) on the daily amount of the US Tranche
Commitment of such Lender (whether used or unused) during the period from and
including the Effective Date to but excluding the date on which such US Tranche
Commitment terminates; provided that, if such Lender continues to have any US
Tranche Exposure after its US Tranche Commitment terminates, then such facility
fee shall continue to accrue on the daily amount of such Lender’s US Tranche
Exposure from and including the date on which its US Tranche Commitment
terminates to but excluding the date on which such Lender ceases to have any US
Tranche Exposure.  The Company further agrees to pay to the Administrative Agent
for the account of each Multicurrency Tranche Lender a facility fee, which shall
accrue at the Facility Fee Rate on the daily amount of the Multicurrency Tranche
Commitment of such Lender (whether used or unused) during the period from and
including the Effective Date to but excluding

35

--------------------------------------------------------------------------------




the date on which such Multicurrency Tranche Commitment terminates; provided
that, if such Lender continues to have any Multicurrency Tranche Exposure after
its Multicurrency Tranche Commitment terminates, then such facility fee shall
continue to accrue on the daily amount of such Lender’s Multicurrency Tranche
Exposure from and including the date on which its Multicurrency Tranche
Commitment terminates to but excluding the date on which such Lender ceases to
have any Multicurrency Tranche Exposure.  Accrued facility fees shall be payable
quarterly in arrears in Dollars on the first Business Day of each calendar
quarter of each year and on the date on which the applicable Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any facility fees accruing after the date on which the applicable
Commitments terminate shall be payable on demand.  All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

                    (b)  The Company agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Fee
Rate for Letter of Credit participation fees (the “Letter of Credit Fee Rate”)
on the average daily Dollar Amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily Dollar
Amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees shall be payable quarterly in
arrears in Dollars on the first Business Day of each calendar quarter of each
year commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

                    (c)  The Company agrees to pay to the Administrative Agent
for the account of each Lender a utilization fee, which shall accrue at the
Applicable Fee Rate for such utilization fee (the “Utilization Fee Rate”) on the
average daily outstanding Dollar Amount of the total Revolving Credit Exposure
of such Lender for each day when the total Revolving Credit Exposures of all
Lenders exceed a Dollar Amount equal to 50% of the total Commitments of all
Lenders then in effect; provided that, if the Dollar Amount of the Revolving
Credit Exposures of all Lenders continue to exceed an amount equal to 50% of the
total Commitments of all Lenders at the time of expiration or termination of
such Commitments, then such utilization fee shall continue to accrue on the
average daily Dollar Amount of each such Lender’s total Revolving Credit
Exposure from and including the date of expiration or termination of the
Commitments to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure or the total Revolving Credit Exposures of all Lenders
are reduced below 50% of the total Commitments of all Lenders at the time of
expiration or cancellation.  Accrued utilization fees shall be payable quarterly
in arrears on the first Business Day of each calendar quarter of each year and
on the date on which the Commitments expire or terminate, commencing on the
first such date to occur after the date hereof; provided that any utilization
fees accruing after the date on which the Commitments terminate shall be payable
on demand.  All utilization fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  

36

--------------------------------------------------------------------------------




                    (d)  The Company agrees to pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon between the Company and the Administrative Agent.

                    (e)  All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent (or to the
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of facility fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances except where assessed or collected in amounts
contrary to the terms of this Agreement.

                    SECTION 2.13.  Interest.  (a)  The Loans comprising each
ABR Borrowing (including each Swingline Loan made as an ABR Loan) shall bear
interest at the Alternate Base Rate plus the Applicable Margin.

                    (b)  The Loans comprising each Eurocurrency Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin.

                    (c)  Each Swingline Loan shall bear interest at the Quoted
Swingline Rate applicable to such Loan, provided that if such Swingline Loan is
not repaid when required herein, or if the Lenders have been required to acquire
participations in such Swingline Loan pursuant to Section 2.05(c), then such
Swingline Loan shall thereafter bear interest as an ABR Loan as provided in
Section 2.13(a).

                    (d)  Notwithstanding the foregoing, (i) if any principal of
or interest on any Loan or any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (x) in the case of overdue principal of
any Loan, at the option of the Required Lenders, 2% plus the  rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (y) in the case of any other amount, at the option of the Required Lenders,
2% plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section, and (ii) upon the occurrence and during the continuation of any Event
of Default, at the option of the Required Lenders, interest accruing on all
outstanding Loans and the Applicable Fee Rate for the Letter of Credit
participation fees shall be increased by an additional 2% per annum over the
rates otherwise in effect pursuant to Section 2.12(b) and this Section 2.13;
provided, however, that during the continuation of any Event of Default
described in clause (h) or (i) of Article VII, the increased interest rates and
fees set forth in this paragraph (d) shall be applicable without any action or
election on the part of the Administrative Agent or any Lenders.

                    (e)  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Loans, upon termination of the respective Commitments; provided that
(i) interest accrued pursuant to paragraph (d) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Revolving Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

                    (f)  All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest (i) computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and (ii) for any Borrowings denominated in Pounds Sterling or Hong Kong
dollars shall be computed on the basis of a year of 365 days, and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO
Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

37

--------------------------------------------------------------------------------




                    SECTION 2.14.  Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurocurrency Borrowing in any
currency:

               (a) the Administrative Agent determines in good faith that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate or the LIBO Rate, as applicable, for such Interest Period for such
currency; or

 

 

                (b) the Administrative Agent is advised by the Required Lenders
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period will not accurately reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period for
such currency;

then the Administrative Agent shall give notice thereof to the applicable
Borrowers and the applicable Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the
applicable Borrowers and the applicable Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Interest Election Request that
requests the conversion of any Revolving Borrowing to, or continuation of any
Revolving Borrowing as, a Eurocurrency Borrowing shall be ineffective, and such
Borrowing shall be converted to or continued on the last day of the Interest
Period applicable thereto (x) if such Borrowing in such currency is a
Eurocurrency Borrowing denominated in Dollars, as an ABR Borrowing or (y) if
such Borrowing in such currency is a Eurocurrency Borrowing denominated in a
Foreign Currency, as a Borrowing bearing interest at such rate as the
Administrative Agent shall determine, after consultation with the Multicurrency
Tranche Lenders, adequately reflects the costs to the Multicurrency Tranche
Lenders of making or maintaining their Loans in such Foreign Currency, plus the
Applicable Margin for such Eurocurrency Borrowing (plus the Mandatory Costs, if
applicable), and (ii) if any Borrowing Request requests a Eurocurrency Revolving
Borrowing in such currency, unless the applicable Borrower notifies the
Administrative Agent in writing prior to the date on which such Borrowing is
requested to be made that it wishes to revoke such Borrowing Request, (x) if
such Borrowing is a Eurocurrency Borrowing denominated in Dollars, such
Borrowing shall be made as an ABR Borrowing, and (y) if such Borrowing is a
Eurocurrency Borrowing denominated in a Foreign Currency, such Borrowing shall
be made as a Borrowing bearing interest at such rate as the Administrative Agent
shall determine adequately reflects the costs to the Multicurrency Tranche
Lenders of making or maintaining their Loans, plus the Applicable Margin for
such Eurocurrency Borrowing (plus the Mandatory Costs, if applicable).  If the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted. 

                    SECTION 2.15.  Increased Costs.  (a)  If any Change in Law
shall:

 

         (i)   impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

 

 

 

         (ii)  impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurocurrency Loans made
by such Lender or any Letter of Credit or participation therein;


38

--------------------------------------------------------------------------------




and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or of maintaining its
obligation to make any such Loan (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency) or to increase the cost to such Lender
or the Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any amount
in respect of such Letter of Credit denominated in an Agreed Currency into an
amount denominated in any other Agreed Currency) or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Bank hereunder, whether
of principal, interest or otherwise (including, without limitation, pursuant to
any conversion of any such sum denominated in an Agreed Currency into a sum
denominated in any other Agreed Currency), then the applicable Borrower will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank, as the case may
be, for such additional costs incurred or reduction suffered.

                    (b)  If any Lender or the Issuing Bank determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Company will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company for any such reduction suffered.

                    (c)  A certificate of a Lender or the Issuing Bank setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the Company and shall be conclusive
absent manifest error.  The Company and the applicable Borrowers shall pay such
Lender or the Issuing Bank, as the case may be, the amounts shown as due on any
such certificate within 15 days after receipt thereof. 

                    (d)  Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that neither the Company nor any other Borrower shall be
required to compensate a Lender or the Issuing Bank pursuant to this Section for
any increased costs or reductions incurred more than 180 days prior to the date
that such Lender or the Issuing Bank, as the case may be, notifies the Company
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or the Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

                    SECTION 2.16.  Break Funding Payments.  In the event of (a)
the payment of any principal of any Eurocurrency Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(b) and is revoked in accordance therewith), or (d)  the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Company pursuant to
Section 2.19, then, in any such event, the

39

--------------------------------------------------------------------------------




applicable Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurocurrency market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Company and shall be
conclusive absent manifest error.  The applicable Borrower shall pay such Lender
the amount shown as due on any such certificate within 15 days after receipt
thereof.

                    SECTION 2.17.  Taxes.  (a)  Any and all payments by or on
account of any obligation of each Borrower hereunder (including, without
limitation, payments made by any Guarantors) shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if any
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the applicable Borrower
shall make such deductions and (iii) the applicable Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law. 

                    (b)  In addition, each Borrower shall pay any Other Taxes
related to such Borrower to the relevant Governmental Authority in accordance
with applicable law.

                    (c)  The applicable Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 15 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of such Borrower hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Company by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error. 

                    (d)  As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by any Borrower to a Governmental Authority, such Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

                    (e)  Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
a Borrower under a Tranche in which such Lender participates is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to such Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by such Borrower as will permit such payments to be made without
withholding or at a reduced rate; provided, however, that no Lender shall be
required to provide any documents or forms which it cannot deliver under
applicable law.

40

--------------------------------------------------------------------------------




                    (f)  If the Administrative Agent or a Lender determines that
it has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrowers or with respect to which a Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to such Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, under this Section 2.17 with respect to the Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the applicable Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
any Borrower or any other Person.

                    (g)  For any period during which a Foreign Lender has failed
to provide the Borrowers with an appropriate form pursuant to subsection (e)
above (unless such failure is due to a change in treaty, law or regulation, or
any change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Foreign Lender shall not be entitled to
indemnification under this Section with respect to Taxes imposed by the United
States; provided that, should a Foreign Lender which is otherwise exempt from or
subject to a reduced rate of withholding tax become subject to Taxes because of
its failure to deliver a form required under clause (e) above, the Borrowers
shall take such steps as such Foreign Lender shall reasonably request to assist
such Foreign Lender to recover such Taxes.

                    SECTION 2.18.  Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.  (a)  Each Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 2.15, 2.16, 2.17 or 9.03,
or otherwise) prior to (i) in the case of payments by the Company denominated in
Dollars, 2:00 p.m., New York City time (or, if the Company has given to the
Administrative Agent not later than 2:00 p.m. New York City time, irrevocable
written notice that such payment is being made on such day, 4:30 p.m. New York
City time) and (ii) in the case of payments denominated in a Foreign Currency or
being made by or on behalf of a Foreign Subsidiary Borrower, 2:00 p.m., Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency, in each case on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made (i) in the same currency in
which the applicable Credit Event was made (or where such currency has been
converted to euro, in euro) and (ii) to the Administrative Agent at its offices
at 21 South Clark Street, Chicago, Illinois  60603, or, in the case of a
Borrowing denominated in a Foreign Currency, the Administrative Agent’s
Eurocurrency Payment Office, except payments to be made directly to the Issuing
Bank or Swingline Lender as expressly provided herein, and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments denominated in the same currency received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “ Original Currency “) no longer exists or any Borrower is
not able to make payment to the Administrative Agent for the account of the
Lenders in such Original Currency, then all payments to be made by such Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrowers take all
risks of the imposition of any such currency control or exchange regulations.

41

--------------------------------------------------------------------------------




                    (b)  If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

                    (c)  If any Lender shall, by exercising any right of set-off
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender under the respective Tranche, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements and
Swingline Loans of other Lenders under such Tranche, as applicable, to the
extent necessary so that the benefit of all such payments shall be shared by
such Lenders ratably in accordance with their respective Tranche Percentages of
the respective Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Company or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply). 
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

                    (d)  Unless the Administrative Agent shall have received
notice from the applicable Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders or the Issuing
Bank hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due.  In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

42

--------------------------------------------------------------------------------




                    (e)  If any Lender shall fail to make any payment required
to be made by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d)
or 9.03(c), or otherwise pursuant to this Agreement, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

                    SECTION 2.19.  Mitigation Obligations; Replacement of
Lenders.  (a)  If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then at the request of the Company such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.15 or 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment made pursuant to any such request by the Company.

                    (b)  If any Lender requests compensation under Section 2.15,
or if any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, or if any
Lender shall determine that any law, regulation or treaty or directive, or any
change therein or in the interpretation or application thereof, shall make it
unlawful for such Lender to make or maintain any Eurocurrency Loans as
contemplated by this Agreement, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the requirements and restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Company shall have given 10 days
(or such shorter period as the Administrative Agent shall approve in its
discretion) prior written notice of such proposed assignment to the
Administrative Agent (and if any Commitment is being assigned, the Issuing
Bank), (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such 
assignment and delegation cease to apply.

                    SECTION 2.20.  Extension of Maturity Date.  The Company may
request up to two one-year extensions of the Maturity Date by submitting on each
occasion a written request for an extension to the Administrative Agent (each an
“Extension Request”) no less than 60 days prior to the then-scheduled Maturity
Date.  Promptly upon receipt of any Extension Request, the Administrative Agent
shall notify each Lender thereof and shall request each Lender to approve the
Extension Request.  If a Lender approves, in its individual and sole discretion,
the Extension Request (an “Extending Lender”), it shall deliver to the
Administrative Agent a written notice of its agreement to do so no later than 30
days after its receipt of such Extension Request, and the Administrative Agent
shall notify the Company of such Extending Lender’s agreement to extend its
Commitment(s) within 15 days after receipt of such written notice.

43

--------------------------------------------------------------------------------




The Commitment(s) of any Lender that fails to accept or respond to the Company’s
Extension Request (a “Declining Lender”) shall be terminated on the
then-scheduled Maturity Date (without regard to any extension by other Lenders),
and on such Maturity Date the Borrowers shall pay in full to each such Declining
Lender an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder.  If, but
only if, Extending Lenders have agreed to provide Commitments in an aggregate
amount greater than 50% of the aggregate amount of the total Commitments of the
Lenders outstanding at the time of the Extension Request, the Maturity Date
applicable to the Commitments of such Extending Lenders shall be extended by one
year and such extension may not be revoked by the Company (but subject to the
Company’s right to terminate the Commitments pursuant to Section 2.09(b)).  On
the effective date of any extension of the Commitments of the Extending Lenders,
the Borrowers shall be deemed to have repaid and reborrowed from the Extending
Lenders, in accordance with their respective Tranche Percentages with respect to
each Tranche, all outstanding Revolving Loans as of such date (with such
reborrowing to consist of the Classes and Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the
applicable Borrowers in accordance with the requirements of Section 2.03).  The
deemed payments made pursuant to the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, shall be subject to indemnification by the
Company pursuant to the provisions of Section 2.16 if the deemed payment occurs
other than on the last day of the related Interest Periods. 

                    SECTION 2.21. Determination of Dollar Amounts.  The
Administrative Agent will determine the Dollar Amount of:

                    (a)  each Eurocurrency Borrowing as of the date three
Business Days prior to the date of such Borrowing or, if applicable, date of
conversion/continuation of any Loan as a Eurocurrency Loan,

                    (b)  the LC Exposure as of the date of each request for the
issuance, amendment to increase, renewal or extension of any Letter of Credit,
and

                    (c)  all outstanding Credit Events on and as of the last
Business Day of each calendar month and, during the continuation of an Event of
Default, on any other Business Day (but not more frequently than once each week)
elected by the Administrative Agent in its discretion or upon instruction by the
Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day, and the Administrative Agent shall notify
the Company of all such determinations and related computations on such
Computation Date.

                    SECTION 2.22. Market Disruption.  Notwithstanding the
satisfaction of all conditions referred to in Article II and Article IV with
respect to any Credit Event to be effected in any Foreign Currency, if (i) there
shall occur on or prior to the date of such Credit Event any change in national
or international financial, political or economic conditions or currency
exchange rates or exchange controls which would, in the reasonable opinion of
the Administrative Agent, the Issuing Bank (if such Credit Event is a Letter of
Credit) or the Multicurrency Tranche Lenders, make it impracticable for the
Eurocurrency Borrowings or Letters of Credit comprising such Credit Event to be
denominated in the Agreed Currency specified by the applicable Borrower or (ii)
in the reasonable opinion of the Administrative Agent, the Issuing Bank (if such
Credit Event is a Letter of Credit) or the Multicurrency Tranche Lenders, an
Equivalent Amount of such currency is not readily calculable, then the
Administrative Agent shall forthwith give notice thereof to such Borrower, the
Multicurrency Tranche Lenders and, if such Credit Event is a Letter of Credit,
the Issuing Bank, and such Credit Events shall not be denominated in such Agreed
Currency but shall, except as otherwise set forth in Section 2.07, be made on
the date of such Credit Event in Dollars,

44

--------------------------------------------------------------------------------




(a) if such Credit Event is a Borrowing, in an aggregate principal amount equal
to the Dollar Amount of the aggregate principal amount specified in the related
Borrowing Request or Interest Election Request, as the case may be, as ABR
Loans, unless such Borrower notifies the Administrative Agent prior to the
occurrence of such Credit Event that (i) it elects not to borrow on such date or
(ii) it elects to borrow on such date in a different Agreed Currency, as the
case may be, in which the denomination of such Loans would in the reasonable
opinion of the Administrative Agent and the Multicurrency Tranche Lenders be
practicable and in an aggregate principal amount equal to the Dollar Amount of
the aggregate principal amount specified in the related Borrowing Request or
Interest Election Request, as the case may be or (b) if such Credit Event is a
Letter of Credit, in a face amount equal to the Dollar Amount of the face amount
specified in the related request or application for such Letter of Credit,
unless such Borrower notifies the Administrative Agent prior to the occurrence
of such Credit Event that (i) it elects not to request the issuance of such
Letter of Credit on such date or (ii) it elects to have such Letter of Credit
issued on such date in a different Agreed Currency, as the case may be, in which
the denomination of such Letter of Credit would in the reasonable opinion of the
Issuing Bank, the Administrative Agent and the Multicurrency Tranche Lenders be
practicable and in face amount equal to the Dollar Amount of the face amount
specified in the related request or application for such Letter of Credit, as
the case may be.

                    SECTION 2.23. Judgment Currency.  If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due from any
Borrower hereunder in the currency expressed to be payable herein (the “
specified currency “) into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the specified currency with such other
currency at the Administrative Agent’s main New York City office on the Business
Day preceding that on which final, non-appealable judgment is given. The
obligations of each Borrower in respect of any sum due to any Lender or the
Administrative Agent hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency. If the amount of the specified currency so purchased is less
than the sum originally due to such Lender or the Administrative Agent, as the
case may be, in the specified currency, each Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.

                    SECTION 2.24. Designation of Foreign Subsidiary Borrowers. 
The Company may at any time and from time to time designate any Eligible Foreign
Subsidiary as a Foreign Subsidiary Borrower by delivery to the Administrative
Agent of a Borrowing Subsidiary Agreement executed by such Subsidiary and the
Company and the satisfaction of the other conditions precedent set forth in
Section 4.03, and upon such delivery and satisfaction such Subsidiary shall for
all purposes of this Agreement be a Foreign Subsidiary Borrower and a party to
this Agreement until the Company shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination with respect to such
Subsidiary, whereupon such Subsidiary shall cease to be a Foreign Subsidiary
Borrower and a party to this Agreement. Notwithstanding the preceding sentence,
no Borrowing Subsidiary Termination will become effective as to any Foreign
Subsidiary Borrower at a time when any principal of or interest on any Loan to
such Borrower shall be outstanding hereunder, provided that such Borrowing
Subsidiary Termination shall be effective to terminate the right of such Foreign
Subsidiary Borrower to make further Borrowings under this Agreement. As soon as
practicable upon receipt of a Borrowing Subsidiary Agreement, the Administrative
Agent shall furnish a copy thereof to each Lender.

45

--------------------------------------------------------------------------------




ARTICLE III

Representations and Warranties

                    Each of the Company and each Foreign Subsidiary Borrower
represents and warrants to the Lenders that:

                    SECTION 3.01.  Organization; Powers.  Each of the Company
and its Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. 

                    SECTION 3.02.  Authorization; Enforceability.  The
Transactions are within each Credit Party’s organizational powers and have been
duly authorized by all necessary organizational action and, if required, the
action by the holders of such Credit Party’s Equity Interests.  This Agreement
has been duly executed and delivered by each Credit Party and constitutes a
legal, valid and binding obligation of each Credit Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

                    SECTION 3.03.  Governmental Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of any of the Credit Parties or any order of any
Governmental Authority, (c) will not violate or result in a default under any
material indenture, agreement or other instrument binding upon any of the Credit
Parties or its assets, and (d) will not result in the creation or imposition of
any Lien on any asset of any of the Credit Parties, other than as expressly
permitted by the Loan Documents.

                    SECTION 3.04.  Financial Condition; No Material Adverse
Change.   (a)  The Company has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the Fiscal Year ended May 31, 2006, reported on by
Deloitte & Touche LLP, independent public accountants, and (ii) as of and for
the Fiscal Quarter and the portion of the Fiscal Year ended August 31, 2006,
certified by its chief financial officer.  Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

                    (b)  Since May 31, 2006, there have been no events, acts,
conditions or occurrences, singly or in the aggregate, that have had or could
reasonably be expected to have a Material Adverse Effect.

46

--------------------------------------------------------------------------------




                    SECTION 3.05.  Properties.  (a)  Each of the Company and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and Personal property sufficient for the conduct of its business, except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes, in each case free and clear of all Liens except as expressly permitted
by the Loan Documents.

                    (b)  Each of the Company and its Subsidiaries owns, or is
licensed to use, all Intellectual Property necessary for the conduct of its
business, free and clear of all Liens except as expressly permitted by the Loan
Documents, and the use thereof by the Company and its Subsidiaries does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

                    SECTION 3.06.  Litigation and Environmental Matters. 
(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Company,
threatened against or affecting the Company or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

                    (b)  Except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Company nor any of its Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, or (ii) has become subject to any Environmental Liability.

                    SECTION 3.07.  Compliance with Laws and Agreements.  Except
where such compliance is being contested in good faith by appropriate
proceedings, each of the Company and its Subsidiaries is in compliance with all
laws, regulations and orders of any Governmental Authority applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.

                    SECTION 3.08.  Investment Company Status.  Neither the
Company nor any of its Subsidiaries is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.

                    SECTION 3.09.  Taxes.  Each of the Company and its
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

                    SECTION 3.10.  ERISA.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.  The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed by more than $5,000,000 the fair market value of the assets of such Plan,
and the present value of all accumulated benefit obligations of all underfunded
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $5,000,000 the
fair market value of the assets of all such underfunded Plans.

47

--------------------------------------------------------------------------------




                    SECTION 3.11.  Subsidiaries.  Schedule 3.11 to this
Agreement lists each Subsidiary of the Company as of the Effective Date and
accurately sets forth for such Subsidiary the type of entity, its jurisdiction
of organization, the holders of its Equity Interests, and whether as of the
Effective Date such Subsidiary is a Significant Subsidiary and/or a Material
Subsidiary.

                    SECTION 3.12.  Margin Securities.  Neither the Company nor
any of its Subsidiaries (i) is engaged in the business of purchasing or carrying
“margin stock” as defined in Regulation U of the Board, or (ii) has used any
proceeds of any Loans or any Letters of Credit to purchase or carry any such
“margin stock” contrary to the provisions of Regulation U or Regulation X of the
Board.

                    SECTION 3.13.  Disclosure.  Neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of the Company to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading at the time made or
delivered; provided that, with respect to projected financial information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

ARTICLE IV

Conditions

                    SECTION 4.01.  Effective Date.  The obligations of the
Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

 

          (a)  The Administrative Agent (or its counsel) shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

 

 

 

          (b)  The Administrative Agent (or its counsel) shall have received (i)
from the Company, a Syndicated Note and a Swingline Note for each Lender or the
Swingline Lender as has been requested by such Lender or Swingline Lender, and
(ii) from the Guarantors, the Subsidiary Guaranty signed by all such parties.

 

 

 

          (c)  The Administrative Agent shall have received the favorable
written opinions (addressed to the Administrative Agent and the Lenders and
dated the Effective Date) of (i) Suellyn P. Tornay, general counsel of the
Credit Parties, and (ii) Alston & Bird LLP, special counsel for the Credit
Parties, substantially in the form of Exhibits E-1 and E-2, respectively, and
covering such other matters relating to the Company, this Agreement or the
Transactions as the Required Lenders shall reasonably request.  The Company
hereby requests such counsel to deliver such opinions.

48

--------------------------------------------------------------------------------




 

          (d)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Company, the
authorization of the Transactions and any other legal matters relating to the
Company, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

 

 

 

          (e)  The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President or a Financial Officer of the
Company, confirming compliance with the conditions set forth in Section 4.02.

 

 

 

          (f)  The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Company hereunder.

 

 

 

          (g)  The Administrative Agent shall have received certified copies of
all consents, approvals, authorizations, registrations, filings and orders
required to be made or obtained by the Company and all Guarantors in connection
with the financings evidenced by this Agreement and the other Transactions, and
all such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired, and no investigation or inquiry by any Governmental Authority in
respect of such financings or other Transactions shall be ongoing.

 

 

 

          (h)  The Administrative Agent shall have received satisfactory
evidence that the 2003 Credit Agreement shall have been terminated and all
amounts thereunder shall have been paid in full.

 

 

 

          (i)  Since May 31, 2006, there shall have occurred no events, acts,
conditions or occurrences of whatever nature, singly or in the aggregate, that
have had, or are reasonably expected to have, a Material Adverse Effect.

 

 

 

          (j)  No actions, suits or other legal proceedings shall be pending or,
to the knowledge of the Company, threatened, against or affecting the Company or
the Guarantors and seeking to enjoin, restrain, or otherwise challenge or
contest the validity of the financings evidenced by this Agreement or the other
Transactions.  The Company shall have delivered or otherwise made available to
the Administrative Agent and the Lenders its consolidated financial statements
for the Company’s Fiscal Quarter ending August 31, 2006, and such other
financial information as the Administrative Agent or the Required Lenders may
have reasonably requested.

 

 

 

          (k)  If the Canadian Receivables Credit Agreement remains in effect as
of such date, the Administrative Agent shall have received from Canadian
Imperial Bank of Commerce, in its capacity as administrative agent for the
lenders under the Canadian Receivables Credit Agreement, a written
acknowledgment that the Canadian Intercreditor Agreement shall continue in full
force and effect with this Agreement constituting the “Syndicated Credit
Agreement” for all purposes of the Canadian Intercreditor Agreement, and that
references in the Canadian Intercreditor Agreement to “Syndicated Credit
Financial Covenant Default” shall be modified to refer to the financial
covenants set forth in Sections 6.10 and 6.11 of this Agreement.

 

 

 

          (l)  The Administrative Agent shall have received all other documents,
certificates, and other information as the Administrative Agent may reasonably
request.

49

--------------------------------------------------------------------------------




The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
November 17, 2006 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time). 

                    SECTION 4.02.  Each Credit Event.  The obligation of each
Lender to make a Loan on the occasion of any Borrowing, and of the Issuing Bank
to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

 

          (a)     the fact that, immediately after such Borrowing or such action
by the Issuing Bank, no Default or Event of Default shall have occurred and be
continuing;

 

 

 

          (b)     the fact that the representations and warranties contained in
Article III of this Agreement (including, without limitation, the representation
and warranty set forth in Section 3.04(b)) shall be true in all material
respects on and as of the date of such Borrowing or such action by the Issuing
Bank, except for changes expressly permitted herein and except to the extent
that such representations and warranties relate solely to an earlier date (in
which event such representations and warranties shall have been true in all
material respects on and as of such earlier date);

 

 

 

          (c)     the fact that, immediately after such Borrowing or such action
by the Issuing Bank, (i) the US Tranche Exposure of each US Tranche Lender will
not exceed the amount of its US Tranche Commitment, (ii) the US Tranche
Exposures of all US Tranche Lenders will not exceed the total US Tranche
Commitments, (iii) if such Borrowing or Letter of Credit is denominated in a
Foreign Currency, the Multicurrency Tranche Exposure of each Multicurrency
Tranche Lender will not exceed the amount of its Multicurrency Tranche
Commitment, and (iv) if such Borrowing or Letter of Credit is denominated in a
Foreign Currency, the Multicurrency Tranche Exposures of all Multicurrency
Tranche Lenders will not exceed the total Multicurrency Tranche Commitments; and

 

 

 

          (d)     In the case of a Loan or Letter of Credit denominated in a
Foreign Currency or to a Foreign Subsidiary Borrower, no law or regulation shall
prohibit, and no order, judgment or decree of any Governmental Authority shall
enjoin, prohibit or restrain, any Lender from making the requested Loan or the
Issuing Bank or any Lender from issuing, renewing, extending or increasing the
face amount of or participating in the Letter of Credit requested to be issued,
renewed, extended or increased.

Each Loan and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.

                    SECTION 4.03. Designation of a Foreign Subsidiary Borrower .
The designation of a Foreign Subsidiary Borrower pursuant to Section 2.24 is
subject to the condition precedent that the Company or such proposed Foreign
Subsidiary Borrower shall have furnished or caused to be furnished to the
Administrative Agent:

                    (a)  Copies, certified by the Secretary or Assistant
Secretary of such Subsidiary, of its Board of Directors’ resolutions (and
resolutions of other bodies, if any are deemed necessary by counsel for the
Administrative Agent) approving the Borrowing Subsidiary Agreement and any other
Loan Documents to which such Subsidiary is becoming a party;

50

--------------------------------------------------------------------------------




                    (b)  An incumbency certificate, executed by the Secretary or
Assistant Secretary of such Subsidiary, which shall identify by name and title
and bear the signature of the officers of such Subsidiary authorized to request
Borrowings hereunder and sign the Borrowing Subsidiary Agreement and the other
Loan Documents to which such Subsidiary is becoming a party, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the Company or such Subsidiary;

                    (c)  Opinions of counsel to such Subsidiary (which may
include inside counsel to such Subsidiary for certain matters), in form and
substance reasonably satisfactory to the Administrative Agent and its counsel,
with respect to the laws of its jurisdiction of organization and such other
matters as are reasonably requested by counsel to the Administrative Agent and
addressed to the Administrative Agent and the Lenders;

                    (d)  Any promissory notes requested by any Lender, and any
other instruments and documents reasonably requested by the Administrative Agent
(including, without limitation, any amendment or supplement to this Agreement to
incorporate provisions in respect of the Multicurrency Tranche as applicable to
such Foreign Subsidiary Borrower that are customary for credit facilities of
such type to borrowers organized in the same country or jurisdiction as such
Foreign Subsidiary Borrower);

                    (e)  The Administrative Agent shall have received evidence
satisfactory to it that all of such Foreign Subsidiary Borrower’s then existing
credit facilities shall have been cancelled and terminated and all indebtedness
thereunder shall have been fully repaid (except to the extent being so repaid
with the initial Revolving Loans to such Borrower or otherwise permitted to be
outstanding pursuant to Section 6.01);

                    (f)  The Administrative Agent shall have received evidence
satisfactory to it that (i) no withholding tax shall apply to any sum payable by
such Foreign Subsidiary Borrower under the Loan Documents, or (ii) gross-up
obligations contained in the Loan Documents protect the Administrative Agent and
the Lenders from any economic effect of such withholding obligations; and

                    (g)  The Lenders shall have received all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act and comparable laws and regulations of any other applicable
jurisdiction in respect of such Foreign Subsidiary Borrower. 

ARTICLE V

Affirmative Covenants

                    Until the Commitments have expired or been terminated and
the principal of and interest on each Loan and all fees payable hereunder shall
have been paid in full and all Letters of Credit shall have expired or
terminated and all LC Disbursements shall have been reimbursed, each of the
Company and each Foreign Subsidiary Borrower covenants and agrees with the
Lenders that:

                    SECTION 5.01.  Financial Statements and Other Information. 
The Company will furnish to the Administrative Agent and each Lender:

51

--------------------------------------------------------------------------------




 

          (a) within 100 days after the end of each Fiscal Year of the Company,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

 

 

 

          (b) within 50 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year of the Company, its consolidated balance sheet and
related statements of operations and cash flows as of the end of and for such
Fiscal Quarter and the then elapsed portion of the Fiscal Year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

 

 

          (c) concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Company
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.10 and 6.11, and (iii) describing in
reasonable detail any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements for the immediately
preceding Fiscal Year that is material with respect to the financial statements
accompanying such certificate;

 

 

 

          (d)  promptly after the same become publicly available, copies of all
annual and quarterly reports filed by the Company or any Subsidiary with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of the functions of said Commission, or with any national securities
exchange, as the case may be;

 

 

 

          (e)  promptly upon the receipt thereof, a copy of any management
letter or management report prepared by the Company’s independent certified
public accountants in conjunction with the financial statements described in
Section 5.01(a); and

 

 

 

          (f)  promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.

Notwithstanding the foregoing requirements for delivery of annual and quarterly
financial statements and reports and other filings in Section 5.01(a), (b) and
(d) above, and notices required to be given pursuant to Section 5.02, such
delivery and notice requirements shall be deemed to have been satisfied at such
time as the Company shall have notified the Administrative Agent and the Lenders
as to the filing of such financial statements, reports and other filings with
the Securities and Exchange Commission as part of the Company’s reports on Form
10-K or Form 10-Q, or reports of events or occurrences on Form 8-K, or other
applicable filings, as the case may be, so long as the Administrative Agent and
the Lenders have electronic access to such filings at such time.

52

--------------------------------------------------------------------------------




                    SECTION 5.02.  Notices of Material Events.  The Company will
furnish to the Administrative Agent and each Lender prompt (and in any event
within five Business Days) written notice of the following:

 

          (a) the occurrence of any Default or Event of Default;

 

 

 

          (b) the filing or commencement of any actions, suits or proceedings by
or before any arbitrators or Governmental Authorities against or affecting the
Company or any Subsidiaries or other Affiliates thereof that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

 

 

          (c) if and when the Company or any member of the ERISA Affiliate (i)
gives or is required to give notice to the PBGC of any Reportable Event with
respect to any Plan which might reasonably be expected to constitute grounds for
a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
Reportable Event, a copy of the notice of such Reportable Event given or
required to be given to the PBGC, (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA, a copy of such notice, or (iii)
receives notice from the PBGC under Title IV of ERISA of an intent to terminate
or appoint a trustee to administer any Plan, a copy of such notice, in each case
where such Reportable Event, withdrawal liability, termination or appointment
could reasonably be expected to have or cause a Material Adverse Effect; and

                    (d) the cancellation or termination of any material
agreement or the receipt or sending of written notice of default or intended
termination or cancellation of any material agreement, in any case that could
reasonably be expected to have a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

                    SECTION 5.03.  Maintenance of Existence.  Each Borrower
shall at all times maintain its existence as a corporation or other entity, as
applicable to such Borrower, in the jurisdiction of its organization.  The
Company shall cause each of its Material Subsidiaries to maintain its legal
existence, provided, that (i) the Company may dissolve Subsidiaries from time to
time if (x) the Company has determined that such dissolution is desirable, and
(y) such dissolution could not reasonably be expected to have or cause a
Material Adverse Effect, or (ii) the Company or any Subsidiary may eliminate or
discontinue a business line pursuant to Section 6.03(c).

                    SECTION 5.04.  Payment of Obligations.  The Company will,
and will cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, and the Company or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (b)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

                    SECTION 5.05.  Maintenance of Properties; Insurance.  The
Company will, and will cause each of its Subsidiaries to, (a) keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect,
(b) maintain and keep in full force and effect all rights in respect of
Intellectual Property used in the business of the Company and its Subsidiaries,
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect, and (c) maintain, with financially sound and
reputable insurance companies or through adequate self-insurance programs,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations or consistent with past practices of the Company and such
Subsidiaries.

53

--------------------------------------------------------------------------------




                    SECTION 5.06.  Books and Records; Inspection Rights.  The
Company will (i) keep, and cause each of its Subsidiaries to keep, proper books
of record and account in which full, true and correct entries in conformity with
GAAP shall be made of all dealings and transactions in relation to its business
and activities; and (ii) permit, and cause each of its Subsidiaries to permit,
representatives of any Lender, after written notice to an officer of the Company
or Subsidiary, at such Lender’s expense during any period in which a Default or
Event of Default is not in existence and at the Company’s expense during any
period in which a Default or Event of Default is in existence, to visit (which
date of visit shall be two (2) Business Days after the date such request is made
or any earlier date as may be mutually agreed by the Company and such Lender)
and inspect any of their respective properties, to examine and make abstracts
from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants.  The Company agrees to cooperate and assist in
such visits and inspections, in each case at such reasonable times and as often
as may reasonably be desired.  Notwithstanding the foregoing, during any period
in which no Event of Default is in existence, neither the Administrative Agent
nor any Lender may engage in (i) more than two inspections per Fiscal Year or
(ii) discussions with the Company’s independent public accountants, unless the
Company shall have otherwise consented to same.

                    SECTION 5.07.  Compliance with Laws.  The Company will, and
will cause each of its Subsidiaries and each of its ERISA Affiliates to, comply
with applicable laws (including but not limited to ERISA), regulations,
executive orders, and similar requirements of governmental authorities
(including but not limited to PBGC), except where the necessity of such
compliance is being contested in good faith through appropriate proceedings or
except where the noncompliance with which could not be reasonably expected to
cause or result in a Material Adverse Effect. 

                    SECTION 5.08.  Use of Proceeds.  The proceeds of the Loans
shall be used to refinance existing amounts outstanding under the 2003 Credit
Agreement, to fund Permitted Acquisitions and share repurchases, and for working
capital and other general corporate purposes, in each case to the extent not
otherwise prohibited herein.  No portion of the proceeds of the Loans will be
used by the Company (i) in connection with a Non-Negotiated Acquisition,
directly or indirectly, (ii) for the purpose, whether immediate, incidental or
ultimate, of purchasing or carrying any Margin Stock in violation of Regulations
T, U and X, or (iii) for any purpose in violation of any applicable law or
regulation.

                    SECTION 5.09.  Additional Guarantors.  Not later than
30 days (or such longer period as the Administrative Agent may agree) after the
date required for delivery of any quarterly or annual financial statements
pursuant to Section 5.01, if any Domestic Subsidiary that is not a Guarantor as
of the period end date of such financial statements would qualify as of such
period end date as a Significant Subsidiary, the Company shall cause such
Domestic Subsidiary to execute and deliver to the Administrative Agent a
Subsidiary Guaranty Supplement pursuant to which such Domestic Subsidiary agrees
to be bound by the terms and provisions of the Subsidiary Guaranty, accompanied
by (i) all other Loan Documents related thereto, (ii) certified copies of the
certificates or articles of incorporation, organization or formation, by-laws,
limited liability company agreements, partnership agreements, and other
applicable organizational documents, appropriate authorizing resolutions of the
board of directors, board of managers, or comparable body, and opinions of
counsel for such Domestic Subsidiary comparable to those delivered pursuant to
Section 4.01, and (iii) such other documents as the Administrative Agent may
reasonably request.  The Company may request that any Guarantor cease to be a
Guarantor and be released and discharged from its obligations under the
Subsidiary Guaranty if (i) the Equity Interests of such Guarantor are being sold
in a transaction expressly permitted by the terms of this Agreement, or
(ii) such Guarantor has ceased to qualify as a Significant Subsidiary as
indicated by the most recent quarterly or annual financial statements delivered
pursuant to Section 5.01. 

54

--------------------------------------------------------------------------------




ARTICLE VI

Negative Covenants

                    Until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees   payable hereunder have
been paid in full and all Letters of Credit have expired or terminated and all
LC Disbursements shall have been reimbursed, each of the Company and each
Foreign Subsidiary Borrower covenants and agrees with the Lenders that:

                    SECTION 6.01.  Subsidiary Indebtedness.  The Company will
not permit any of its Subsidiaries to create, incur or suffer to exist any
Indebtedness, other than:

          (a)     the Subsidiary Guaranty;

          (b)     Indebtedness existing on the date of this Agreement and
described on Schedule 6.01;

          (c)     Indebtedness secured by Liens permitted pursuant to the terms
of Section 6.02(a)(iii);

          (d)     Indebtedness of a Subsidiary owing to the Company or any other
Subsidiary;

          (e)     Indebtedness resulting from Guarantees by Guarantors of
Permitted Pari Passu Indebtedness and other Indebtedness otherwise expressly
permitted by this Section 6.01;

          (f)     Indebtedness arising from the renewal or extension of any
Indebtedness described in clauses (b) and (c) above, provided that the amount of
such Indebtedness is not increased and any Liens securing such Indebtedness
attached only to the assets previously serving as collateral for such
Indebtedness prior to such renewal or extension;

          (g)     Indebtedness owing by a Subsidiary that was in existence at
the time such Person first became a Subsidiary, or at the time such Person was
merged into or consolidated with a Subsidiary, which Indebtedness was not
created or incurred in contemplation of such event, provided that such
Indebtedness is at the time permitted pursuant to the terms of Section 6.02 (in
the case of any Indebtedness secured by any Liens on assets of such Subsidiary);

          (h)     Indebtedness resulting from Surety Indemnification Obligations
of such Subsidiary; and

          (i)     Other unsecured Indebtedness of any Subsidiaries not described
in clauses (a) through (h) above in an aggregate principal amount outstanding at
any time not to exceed fifteen percent (15%) of Net Worth as at the end of the
Company’s most recently ended Fiscal Quarter for which financial statements have
been made available, or are required to have been made available, to the
Administrative Agent.

55

--------------------------------------------------------------------------------




                    SECTION 6.02.  Liens.  The Company will not, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:

 

(a)      (i)     Liens existing on the date of this Agreement and described on
Schedule 6.02 securing Indebtedness outstanding on the date of this Agreement;

 

 

 

          (ii)     Liens existing on any asset of any Person at the time such
Person becomes a Subsidiary, or at the time such Person was merged into or
consolidated with the Company or a Subsidiary, which Lien was not created in
contemplation of such event and, if such Lien secures Indebtedness of a
Subsidiary, such Indebtedness is permitted pursuant to the terms of
Section 6.01; and

 

 

 

          (iii)     Liens on any asset securing Indebtedness (including, without
limitation, a Capital Lease Obligation) incurred or assumed for the purpose of
financing all or any part of the cost of acquiring or constructing such asset,
provided that such Lien (x) attaches to such asset (and no other asset)
concurrently with or within 18 months after the acquisition or completion of
construction thereof, and (y) secures solely such Indebtedness incurred or
assumed for the purpose of financing all or any part of the cost of acquiring or
constructing such asset;

provided that the aggregate amount of Indebtedness secured by Liens permitted
pursuant to clauses (i) and (iii) of this Section 6.02(a) shall at no time
exceed an amount equal to 10% of Net Worth as at the end of the Company’s most
recently ended Fiscal Quarter for which financial statements have been made
available, or are required to have been made available, to the Administrative
Agent;

          (b)      Liens securing Permitted Pari Passu Indebtedness, provided
that all requirements and conditions set forth in the definition of the term
“Permitted Pari Passu Indebtedness” shall be satisfied at all times any such
Liens are in effect;

          (c)      Liens securing Indebtedness owing by the Company or any
Subsidiary to any Credit Party;

          (d)      Liens arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by any of the
foregoing clauses (a) through (c) of this Section, provided that (i) such
Indebtedness is not secured by any additional assets, and (ii) the amount of
such Indebtedness secured by any such Lien is not increased;

          (e)      Permitted Encumbrances;

          (f)      Liens in respect of any taxes which are either (x) not, as at
any date of determination, due and payable or (y) being contested in good faith
as permitted by Section 5.04;

          (g)      Liens (x) on the Canadian Receivables Collateral securing
obligations under the Canadian Receivables Credit Facility; and (y) securing
obligations arising under other Settlement Facilities and attaching only to
those receivables payable in respect of such Settlement Facilities; and

          (h)      Liens on cash and cash equivalents deposited or pledged in
the ordinary course of business to secure Surety Indemnification Obligations.

56

--------------------------------------------------------------------------------




                    SECTION 6.03.  Consolidations, Mergers and Sales of Assets. 
No Borrower will, nor will it permit any of its Material Subsidiaries to,
consolidate or merge with or into, or effect any Asset Sale to, any other
Person, or discontinue or eliminate any Material Subsidiary or business segment,
provided that:

          (a)     the Company may merge with another Person if (i) the Company
is the corporation surviving such merger and (ii) immediately after giving
effect to such merger, no Default or Event of Default shall have occurred and be
continuing;

          (b)     any Foreign Subsidiary Borrower may merge with another Person
if (i) such Foreign Subsidiary Borrower is the Person surviving such merger, and
(ii) immediately after giving effect to such merger, no Default or Event of
Default shall have occurred and be continuing;

          (c)     Subsidiaries other than Foreign Subsidiary Borrowers (i) may
merge with, and sell assets to, one another and the Company, provided that if
one of the Persons involved in such merger or sale is a Credit Party, the
surviving Person or transferee in any such transaction is a Credit Party, and
(ii) may merge with another Person if (x) such Subsidiary is the Person
surviving such merger, and (y) no Default or Event of Default shall have
occurred and be continuing;

          (d)     the Company and its Subsidiaries may eliminate or discontinue
business lines and segments from time to time if such elimination or
discontinuance could not reasonably be expected to have a Material Adverse
Effect;

          (e)     so long as no Event of Default shall then have occurred and be
continuing or would result therefrom, the Company and its Subsidiaries may
effect any Asset Sale so long as the value of the assets sold (measured at the
book value for such assets) pursuant to all such Asset Sales during any Fiscal
Year does not exceed fifteen percent (15%) of the book value of the consolidated
total assets of the Company as of the end of the immediately preceding Fiscal
Year; provided, however, that in determining the Company’s compliance with the
foregoing limitation on Asset Sales in any Fiscal Year, the Company may exclude
those proceeds from such Asset Sales that are reinvested in the businesses of
the Company and its Subsidiaries, through capital expenditures or Permitted
Acquisitions, within 180 days after consummation of the respective Asset Sales;
and provided, further, that, if and to the extent, absent such reinvestment, a
breach of this Section 6.03(e) would occur, the Company shall provide the
Administrative Agent, not later than the expiration of such 180-day period, a
report in reasonable detail as to such reinvestment and, to the extent all or
any portion of the amounts has not actually been so reinvested, the amount not
so reinvested shall be included in determining compliance with the limitation
for the Fiscal Year during which such Asset Sales occurred; and

          (f)     Subsidiaries which are formed for the sole purpose of (1)
merging into Persons that will become Subsidiaries or (2) acquiring the assets
or Equity Interests of Persons and thereafter becoming Subsidiaries, may merge
with such Persons or consolidate those Persons’ assets with the assets of those
Subsidiaries so long as such acquisitions and related transactions are otherwise
permitted by this Agreement.

                    SECTION 6.04.  Acquisitions.  The Company will not, nor will
it permit any of its Subsidiaries to, directly or indirectly, effect an
Acquisition, unless in each case (i) such Acquisition is of a business or in an
industry that is the same or substantially similar to that of the Company and
its existing Subsidiaries or such other businesses arising therefrom or that are
reasonably related to the payment services, financial services, transaction
processing and money transfer business, (ii) the Company has satisfied all
applicable conditions and requirements for such acquisition to constitute a
Permitted Acquisition as provided in the definition of the term “Permitted
Acquisition”, (iii) such Acquisition is not a Non-Negotiated Acquisition, and
(iv) no Default or Event of Default shall result therefrom (which has not been
specifically waived in writing pursuant to Section 9.02).

57

--------------------------------------------------------------------------------




                    SECTION 6.05.  Swap Agreements.  The Company will not, and
will not permit any of its Subsidiaries to, enter into any Swap Agreement,
except Swap Agreements that are entered into by the Company or such Subsidiary
with the intent, at such time, to (a) hedge or mitigate risks (whether or not
deemed to constitute a “hedge” for purposes of FAS 133) to which the Company or
any Subsidiary has actual or reasonably anticipated exposure (other than those
in respect of Equity Interests (excluding options embedded within convertible
debt securities) of the Company or any of its Subsidiaries), or (b) effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Company or any Subsidiary.

                    SECTION 6.06.  Lines of Business.  Neither the Company nor
any of its Significant Subsidiaries shall conduct or enter into any business,
either directly or through any other Subsidiary, except for any business that is
the same or substantially similar as that of the Company or its existing
Subsidiaries or such other businesses arising therefrom or reasonably related to
the payment services, financial services, transaction processing or money
transfer businesses.

                    SECTION 6.07.  Transactions with Affiliates.  The Company
will not, and will not permit any of its Subsidiaries to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, in any case where such transactions,
singly or in the aggregate, are material to the Company and its Subsidiaries,
taken as a whole, except (a) in the ordinary course of business at prices and on
terms and conditions not less favorable to the Company or such Subsidiary in any
material respect than could be obtained on an arm’s-length basis from unrelated
third parties, and (b) transactions between or among the Company and any
Guarantors not involving any other Affiliate.

                    SECTION 6.08.  Restrictive Agreements.   The Company will
not, nor will it permit any of its Subsidiaries to, create or otherwise cause or
suffer to exist or become effective, any consensual encumbrance or restriction
(excluding any such encumbrance or restriction under this Agreement) on the
ability of any such Subsidiary to (i) pay dividends or make any other
distributions on any of its Equity Interests, (ii) pay any amounts owing to the
Company or any of its Subsidiaries, or (iii) grant any Liens on any of its
assets to secure any of the Obligations under this Agreement, except (A) any
such encumbrance or restriction with respect to the granting of Liens imposed by
a lessor under any capital lease or by a lender extending purchase money
financing in respect of any asset or assets of the Company or any Subsidiary, so
long as such encumbrances or restrictions does not so encumber or restrict any
other assets or property of the Company or any Subsidiary, (B) any such
encumbrance or restriction set forth in Permitted Pari Passu Indebtedness, (C)
any such existing encumbrances or restrictions in any Indebtedness of a
Subsidiary permitted pursuant to the terms of Section 6.01, or Indebtedness of
the Company resulting from the merger or consolidation of another Person into or
with the Company, which Indebtedness existed at the time of such merger or
consolidation and was not created or incurred in contemplation of such event,
and (D) those encumbrances or restrictions more particularly described in
Schedule 6.08.

                    SECTION 6.09.  Accounting Changes.  The Company will not,
and will not permit any Subsidiary to, make any significant change in accounting
practices, except as required or permitted by GAAP.

                    SECTION 6.10.  Leverage Ratio.  The Leverage Ratio at the
end of each Fiscal Quarter shall not be greater than 3.25 to 1.00 for the Fiscal
Quarter just ended and the immediately preceding three Fiscal Quarters.

58

--------------------------------------------------------------------------------




                    SECTION 6.11.  Fixed Charge Coverage Ratio.  The ratio of
(i) EBITR to (ii)  Fixed Charges as at the end of each Fiscal Quarter, shall not
be less than 2.50 to 1.00 for the Fiscal Quarter just ended and the immediately
preceding three Fiscal Quarters.

ARTICLE VII

Events of Default

                    If any of the following events (“Events of Default”) shall
occur:

 

          (a) the Company or any applicable Borrower shall fail to pay when due
any principal of any Loan, or shall fail to pay any reimbursement obligation in
respect of any LC Disbursement within one Business Day after the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

 

 

 

          (b) the Company or any applicable Borrower shall fail to pay any
interest on any Loan or any fee or any other amount (other than an amount
referred to in clause (a) of this Article) payable under this Agreement, when
and as the same shall become due and payable, and such failure shall continue
unremedied thereafter for a period of five Business Days;

 

 

 

          (c) any representation or warranty made or deemed made in writing by
or on behalf of the Company, any Foreign Subsidiary Borrower or any other
Subsidiary in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been untrue or incorrect in any material respect when made
or deemed made;

 

 

 

          (d) the Company or any applicable Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02(a), 5.03
(with respect to the Company’s existence) or 5.08, or in Article VI;

 

 

 

          (e) the Company or any applicable Borrower shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article), and such
failure shall continue unremedied for a period of 30 days after (i) any officer
of the Company becomes aware thereof, or (ii) notice thereof from the
Administrative Agent to the Company (which notice will be given at the request
of any Lender);

 

 

 

          (f) the Company or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable or
within any applicable grace period for such payment;

 

 

 

          (g) any event or condition occurs that results in any Material
Indebtedness becoming due prior to scheduled maturity or that enables or permits
(with or without the giving of notice, the lapse of time or both) the holders of
any Material Indebtedness or any trustees or agents on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness or
Indebtedness of a Subsidiary that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness or of all the
Equity Interests of such Subsidiary, as the case may be, in a transaction
otherwise expressly permitted under this Agreement, and such Indebtedness is
paid at or prior to the time it becomes due as a result of such transaction;

59

--------------------------------------------------------------------------------




 

          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Company or any Foreign Subsidiary Borrower or any Material
Subsidiary or its debts, or of a substantial part of its assets, under any 
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Foreign Subsidiary Borrower or any Material Subsidiary or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

 

 

          (i) the Company or any Foreign Subsidiary Borrower or any Material
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Foreign Subsidiary Borrower or any Material Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or cease to pay its debts generally as such debts
become due, (vi) take any action for the purpose of effecting any of the
foregoing;

 

 

 

          (j) one or more final judgments for the payment of money in an
aggregate amount in excess of the Dollar Amount of $25,000,000 (exclusive of
amounts covered by insurance) shall be rendered against the Company, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 60 consecutive days during which execution shall not be effectively
stayed or deferred, or the judgment or judgments shall not have been paid in
full or otherwise released or discharged;

 

 

 

          (k) the Company or any of its ERISA Affiliates shall fail to pay when
due any material amount which it shall have become liable to pay to the PBGC or
to a Plan under Title IV of ERISA; or notice of intent to terminate a Plan or
Plans shall be filed under Title IV of ERISA by the Borrower, any of its ERISA
Affiliates, any plan administrator or any combination of the foregoing; or the
PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any such Plan or Plans or a
proceeding shall be instituted by a fiduciary of any such Plan or Plans to
enforce Section 515 or 4219(c) (5) of ERISA and such proceeding shall not have
been dismissed within 30 days thereafter; or federal tax liens and/or liens of
the PBGC under Section 4068 of ERISA shall be rendered or filed against the
Company or any of its ERISA Affiliates which shall continue unsatisfied,
unreleased and unstayed for a period of 60 days; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan or Plans must be terminated; or the Company or any its ERISA
Affiliates shall be obligated to contribute to, terminate its participation in,
or incur any withdrawal liability with respect to, a Multiemployer Plan;
provided, that no Default or Event of Default shall arise under this paragraph
(k) unless, in the reasonable opinion of the Required Lenders, when taken
together with all other events described in this clause (k) that have occurred,
the foregoing matters could reasonably be expected to result in liability of the
Company and its Subsidiaries in an aggregate amount exceeding $25,000,000;

60

--------------------------------------------------------------------------------




 

          (l) a Change in Control shall occur; or

 

 

 

          (m) (i) the Company’s Guaranty pursuant to Article XI or the
Subsidiary Guaranty shall cease to be enforceable, (ii) the Company or any
Subsidiary shall assert that any Loan Document is not enforceable, or (iii) any
default or event of default under any other Loan Document shall occur or exist
and continue in effect beyond any applicable period to cure such default or
event of default;

then, and in every such event (other than an event with respect to the Company
or any Foreign Subsidiary Borrower described in clause (h) or (i) of this
Article), and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Company, take either or both of the following actions, at the same
or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become  due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each of the Borrowers; and in case of any
event with respect to the Company or any Foreign Subsidiary Borrower described
in clause (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each of the Borrowers;

ARTICLE VIII

The Administrative Agent

                    Each of the Lenders and the Issuing Bank hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto.

                    The bank serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Company or any Subsidiary or
other Affiliate thereof as if it were not the Administrative Agent hereunder.

                    The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein.  Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth herein, the Administrative Agent shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Company or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.

61

--------------------------------------------------------------------------------




The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or wilful misconduct.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Company or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. 

                    The Administrative Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Company or any other Credit
Party), independent accountants and other experts selected by it, and shall not
be liable for any action taken or not taken by it in accordance with the advice
of any such counsel, accountants or experts.

                    The Administrative Agent may perform any and all its duties
and exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties.  The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

                    Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Bank and the Company. 
Upon any such resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor.  If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

62

--------------------------------------------------------------------------------




                    Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

                    In the event that a Subsidiary organized under the laws of a
jurisdiction in the United Kingdom becomes a Foreign Subsidiary Borrower party
hereto (a “UK Borrower”), each Lender (a) irrevocably appoints the
Administrative Agent to act as syndicate manager under, and authorizes the
Administrative Agent to operate, and take any action necessary or desirable
under, the PTR Scheme in connection with this Agreement, (b) shall cooperate
with the Administrative Agent in completing any procedural formalities necessary
under the PTR Scheme, and shall promptly supply to the Administrative Agent such
information as the Administrative Agent may request in connection with the
operation of the PTR Scheme, and (c) without limiting the liability of such UK
Borrower under this Agreement, shall, within five (5) Business Days of demand,
indemnify the Administrative Agent for any liability or loss incurred by the
Administrative Agent as a result of the Administrative Agent acting as syndicate
manager under the PTR Scheme in connection with such Lender’s participation in
any Borrowing (except to the extent that the liability or loss arises directly
from the Administrative Agent’s gross negligence or willful misconduct). Each UK
Borrower acknowledges that it is fully aware of its contingent obligations under
the PTR Scheme and shall (a) promptly supply to the Administrative Agent such
information as the Administrative Agent may request in connection with the
operation of the PTR Scheme and (b) act in accordance with any provisional
notice issued by H.M. Revenue & Customs under the PTR Scheme. Each of the
parties hereto acknowledge that the Administrative Agent (a) is entitled to rely
completely upon information provided to it in connection with this paragraph,
(b) is not obliged to undertake any inquiry into the accuracy of such
information, nor into the taxation status of any Lender or, as the case may be,
a UK Borrower providing such information and (c) shall have no liability to any
Person for the accuracy of any information the Administrative Agent submits in
connection with this paragraph. As used herein, “ PTR Scheme “ means the
Provisional Treaty Relief scheme as described in the United Kingdom’s Inland
Revenue Guidelines dated January 2003 and administered by H.M. Revenue &
Custom’s Centre for Non-Residents.

ARTICLE IX

Miscellaneous

                    SECTION 9.01.  Notices.  (a) Except in the case of notices
and other communications expressly permitted to be given by telephone (and
subject to paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:

 

         (i) if to the Company or any Foreign Subsidiary Borrower in care of the
Company, to it at 10 Glenlake Parkway, Atlanta, Georgia  30328, Attention of Joe
Hyde, Chief Financial Officer, and Lisa Joublanc, Treasurer (Telecopy No. (770)
829-8517),

 

 

 

         (ii) if to the Administrative Agent, to JPMorgan Chase Bank, National
Association, Loan and Agency Services Group, 21 South Clark Street, 7th Floor,
Chicago, Illinois 60603, Attention of Maribel Lorenzo (Telecopy No. (312)
385-7096) and, if such notice or other communication is given in respect of any
Borrowing or Loan denominated in (x) Hong Kong dollars, with a copy to JPMorgan
Chase Bank, Hong Kong Branch, 27/F., Chater House, 8 Connaught Road, Central
Hong Kong, Attention of Ryan Lee (Telecopy No. (852) 2836 9672), or (y) any
other Foreign Currency or in respect of a Foreign Subsidiary Borrower, with a
copy to J.P. Morgan Europe Limited, 125 London Wall, London EC2Y 5AJ, England,
Attention of Agency Department (Telecopy No. 00 44-207-777-2360);

63

--------------------------------------------------------------------------------




 

         (iii) if to the Issuing Bank, to it at 21 South Clark Street, 7th
Floor, Chicago, Illinois 60603, Attention of Maribel Lorenzo (Telecopy No. (312)
385-7096);

 

 

 

         (iv) if to the Swingline Lender, to it at 21 South Clark Street, 7th
Floor, Chicago, Illinois 60603, Attention of Maribel Lorenzo (Telecopy No. (312)
385-7096); and

 

 

 

         (v) if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

                    (b)  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or any
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. 

                    (c)  Any party hereto may change its address or telecopy
number for notices and other communications hereunder by notice to the other
parties hereto.  All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

                    SECTION 9.02.  Waivers; Amendments.  (a)  No failure or
delay by the Administrative Agent, the Issuing Bank or any Lender in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

                    (b)  Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrowers and the Required Lenders or by the
Borrowers and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase any Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement, or reduce the rate of any interest or fees payable
hereunder (whether directly or indirectly through an amendment to the Pricing
Schedule or to the definition of the term “Leverage Ratio” to the extent (but
only to the extent) such amendment would effect a reduction in such rate of
interest or fees pursuant to the Pricing Schedule), without the written consent
of each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby,

64

--------------------------------------------------------------------------------




(iv) change Section 2.18(b) or (c), or Section 10.01 or 10.02, in a manner that
would alter the pro rata sharing of payments required thereby (it being
understood that any increase in the total US Tranche Commitments pursuant to
Section 2.04 shall not be deemed to alter such pro rata sharing of payments),
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the  written consent of each Lender, (vi) release, discharge
or otherwise limit the obligations and liabilities of the Company from its
obligations pursuant to Article XI, (vii) release, discharge or otherwise limit
the obligations and liabilities of any Guarantor under the Subsidiary Guaranty
except (x) in connection with a merger, consolidation or dissolution of such
Guarantor or a sale of the Equity Interests of such Guarantor, in any case in a
transaction expressly permitted by this Agreement, (y) pursuant to the final
sentence of Section 5.09, or (z) with the written consent of each Lender, (viii)
change any provisions of Article X without the written consent of each Lender,
or (ix) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Tranche differently than those of Lenders holding Loans of any other
Tranche without the written consent of Lenders holding a majority in interest of
the outstanding Loans and unused Commitments of each adversely affected Tranche;
provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent, the Issuing Bank or the Swingline
Lender, as the case may be, and (B) any waiver, amendment or modification of
this Agreement that by its terms affects the rights or duties under this
Agreement of the US Tranche Lenders (but not the Multicurrency Tranche Lenders)
or the Multicurrency Tranche Lenders (but not the US Tranche Lenders) may be
effected by an agreement or agreements in writing entered into by the Borrowers
and requisite percentage in interest of the affected Tranche of Lenders.

                    SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a)  The
Company shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during  any workout, restructuring or similar
negotiations in respect of such Loans or Letters of Credit.

                    (b)  The Company shall indemnify the Administrative Agent,
the Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, penalties, damages,
liabilities and related reasonable expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee (“Claims and
Expenses”), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom

65

--------------------------------------------------------------------------------




(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto
(each of the foregoing, an “Indemnity Proceeding”); provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or wilful misconduct of such Indemnitee; and provided
further, that should the Company pay any amounts to the Administrative Agent,
the Lenders, Swingline Lender, or  Issuing Bank due to this Section, and it
shall be determined that the harm being indemnified against resulted from the
Administrative Agent’s or any Lender’s, Swingline Lender’s, or Issuing Bank’s
gross negligence or willful misconduct, then such party receiving such payment
shall rebate such payment to the Company, together with interest thereon
accruing at the Federal Funds Rate from the date such payment was made until the
date such rebate is received by the Company (calculated for the actual number of
days elapsed on the basis of a 365 day year).  If the Company is required to
indemnify an Indemnitee pursuant hereto and has provided evidence reasonably
satisfactory to such Indemnitee that the Company has the financial wherewithal
to reimburse such Indemnitee for any amount paid by such Indemnitee with respect
to such Indemnity Proceeding, such Indemnitee shall not settle or compromise any
such Indemnity Proceeding without the prior written consent of the Company
(which consent shall not be unreasonably withheld or delayed).

                    (c)  To the extent that the Company fails to pay any amount
required to be paid by it to the Administrative Agent, the Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
Issuing Bank or the Swingline Lender in its capacity as such.

                    (d)  If a claim is to be made by an Indemnitee under this
Section, the Indemnitee shall give written notice to the Company promptly after
the Indemnitee receives actual notice of any Claims and Expenses incurred or
instituted for which the indemnification is sought; provided, that, the failure
to give such prompt notice shall not decrease the Claims and Expenses payable by
the Company, except to the extent that such failure has caused the Company to
forfeit any substantive right of a material nature.  If requested by the Company
in writing, and so long as (i) no Event of Default shall have occurred and be
continuing and (ii) the Company has acknowledged in writing to the Indemnitee
that the Company shall be obligated under the terms of its indemnity hereunder
in connection with such Indemnity Proceeding (subject to the exclusion of any
losses, liabilities, claims, damages or expenses incurred by reason of the gross
negligence or willful misconduct of the Indemnitee), the Company may, at its
election, conduct the defense of any such Indemnified Proceeding to the extent
such contest may be conducted in good faith on legally supported grounds.  If
any lawsuit or enforcement action is filed against any Indemnitee entitled to
the benefit of indemnity under this Section, written notice thereof shall be
given to the Company as soon as practicable (and in any event within 15 days
after the service of the citation or summons). Notwithstanding the foregoing,
the failure so to notify the Company as provided in this Section will not
relieve the Company from liability hereunder (except to the extent such failure
has caused the Company to forfeit any substantive right of a material nature). 
After such notice, the Company shall be entitled, if they so elect, to take
control of the defense and investigation of such lawsuit or action and to employ
and engage counsel of their own choice reasonably acceptable to the Indemnitee
to handle and defend the same, at the Company’s cost, risk and expense; provided
however, that the Company and its counsel shall proceed with diligence and in
good faith with respect thereto.

66

--------------------------------------------------------------------------------




If (i) the engagement of such counsel by the Company would present a conflict of
interest which would prevent such counsel from effectively defending such action
on behalf of the Indemnitee, (ii) the defendants in, or targets of, any such
lawsuit or action include both the Indemnitee and Company, and the Indemnitee
reasonably concludes that there may be legal defenses available to it that are
different from or in addition to those available to the Company, (iii) the
Company fails to assume the defense of the lawsuit or action or to employ
counsel reasonably satisfactory to such Indemnitee, in either case in a timely
manner, or (iv) an Event of Default shall occur and be continuing, then such
Indemnitee may employ separate counsel to represent or defend it in any such
action or proceeding and the Company will pay the fees and disbursements of such
counsel; provided, however that each Indemnitee shall, in connection with any
matter covered by this Section which also involves other Indemnified Parties, 
use reasonable efforts to avoid unnecessary duplication of efforts by counsel
for all indemnities. Should the Company be entitled to conduct the defense of
any Indemnity Proceeding pursuant to the terms of this Section, the Indemnitee
shall cooperate (with all Claims and Expenses associated therewith to be paid by
the Company) in all reasonable respects with the Company and such attorneys in
the investigation, trial and defense of such lawsuit or action and any appeal
arising therefrom; provided, however that the Indemnitee may, at its own cost
(except as set forth in, and in accordance with, the foregoing sentence),
participate in the investigation, trial and defense of such lawsuit or action
and any appeal arising therefrom.

                    (e)  To the extent permitted by applicable law, no Borrower
shall assert, and each Borrower hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof.

                    (f)  The Administrative Agent, Issuing Bank, Swingline
Lender and each Lender agree that in the event that any Indemnity Proceeding is
asserted or threatened in writing or instituted against it or any other party
entitled to indemnification hereunder, the Administrative Agent, Issuing Bank,
Swingline Lender or such Lender shall promptly notify the Company thereof in
writing and agree, to the extent appropriate, to consult with the Company with a
view to minimizing the cost to the Company of its obligations under this
Section; provided that the failure to so notify the Company will not relieve the
Company from liability hereunder except to the extent such failure has caused
the Company to forfeit any substantive right of a material nature.

                    (g)  All amounts due under this Section shall be payable not
later than five Business Days after written demand therefor.

                    SECTION 9.04.  Successors and Assigns.  (a)  The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of the Issuing Bank that issues any Letter of Credit), except that
(i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

67

--------------------------------------------------------------------------------




                    (b)(i)  Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment(s) and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

                    (A) the Company, provided that no consent of the Company
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;

 

 

 

                    (B) the Administrative Agent, provided that no consent of
the Administrative Agent shall be required for an assignment of any
Commitment(s) to an assignee that is a Lender with any Commitment(s) immediately
prior to giving effect to such assignment; and

 

 

 

                    (C) the Issuing Bank.

 

 

 

          (ii) Assignments shall be subject to the following additional
conditions:

 

 

 

                    (A) except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment(s) or Loans of any Tranche, the amount of the
Commitment(s) or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;

 

 

 

                    (B) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement, provided that this clause shall not be construed to
prohibit the assignment of a proportionate part of all the assigning Lender’s
rights and obligations in respect of one Tranche of Commitments or Loans;

 

 

 

                    (C) the parties to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500;

 

 

 

                    (D) the assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire in which the
assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Company
and its related parties or its securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

                    For the purposes of this Section 9.04(b), the term “Approved
Fund” has the following meaning:

                    “Approved Fund” means any Person (other than a natural
Person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

68

--------------------------------------------------------------------------------




                    (iii) Subject to acceptance and recording thereof pursuant
to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

                    (iv)  The Administrative Agent, acting for this purpose as
an agent of each Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment(s) of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and each Borrower, the Administrative Agent, the Issuing
Bank and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Company, the Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

                    (v)  Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

                    (c)(i)  Any Lender may, without the consent of the Company,
the Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Company agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender.

69

--------------------------------------------------------------------------------




                    (ii)  A Participant shall not be entitled to receive any
greater payment under Section 2.15 or 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Company’s prior written consent.  A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
unless the Company is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Company, to comply with Section
2.17(e) as though it were a Lender. 

                    (d)  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

                    SECTION 9.05.  Survival.  All covenants, agreements,
representations and warranties made by the Credit Parties herein and in the
other Loan Documents, and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement  or such other Loan Documents
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

                    SECTION 9.06.  Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

                    SECTION 9.07.  Severability.  Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

70

--------------------------------------------------------------------------------




                    SECTION 9.08.  Right of Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of any Borrower against any of and all the obligations of such Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

                    SECTION 9.09.  Governing Law; Jurisdiction; Consent to
Service of Process.  (a)  This Agreement shall be construed in accordance with
and governed by the law of the State of Georgia.

                    (b)  Each Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Superior Court of Fulton County, Georgia, and of the United States District
Court for the Northern District of Georgia, and any appellate courts from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment.  In any action or
proceeding in the Superior Court of Fulton County, Georgia, each party agrees to
submit any such action or proceeding to the Business Case Division of the
Superior Court of Fulton County, Georgia (the “Georgia Business Court”);
provided, however, that if the dispute or claim is not accepted for adjudication
by the Georgia Business Court, venue and jurisdiction shall remain vested in the
Superior Court of Fulton County, Georgia, but any party may seek removal of such
action or proceeding (where permitted by applicable federal law) to the United
States District Court for the Northern District of Georgia.  Each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such Georgia
State or, to the extent permitted by law, in such Federal court, and further
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Borrower or its properties in the courts of any jurisdiction.

                    (c)  Each Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

                    (d)  Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Each
Foreign Subsidiary Borrower irrevocably designates and appoints the Company, as
its authorized agent, to accept and acknowledge on its behalf, service of any
and all process which may be served in any suit, action or proceeding of the
nature referred to in Section 9.09(b) in the Superior Court of Fulton County,
Georgia and the United States District Court for the Northern District of
Georgia.  The Company hereby represents, warrants and confirms that the Company
has agreed to accept such appointment (and any similar appointment by a
Subsidiary Guarantor which is a Foreign Subsidiary). Said designation and
appointment shall be irrevocable by each such

71

--------------------------------------------------------------------------------




Foreign Subsidiary Borrower until all Loans, all reimbursement obligations,
interest thereon and all other amounts payable by such Foreign Subsidiary
Borrower hereunder and under the other Loan Documents shall have been paid in
full in accordance with the provisions hereof and thereof and such Foreign
Subsidiary Borrower shall have been terminated as a Borrower hereunder pursuant
to Section 2.24.  Each Foreign Subsidiary Borrower hereby consents to process
being served in any suit, action or proceeding of the nature referred to in
Section 9.09(b) in the Superior Court of Fulton County, Georgia and the United
States District Court for the Northern District of Georgia by service of process
upon the Company as provided in this Section 9.09(d); provided that, to the
extent lawful and possible, notice of said service upon such agent shall be
mailed by registered or certified air mail, postage prepaid, return receipt
requested, to the Company and (if applicable to) such Foreign Subsidiary
Borrower at its address set forth in the Borrowing Subsidiary Agreement to which
it is a party or to any other address of which such Foreign Subsidiary Borrower
shall have given written notice to the Administrative Agent (with a copy thereof
to the Company). Each Foreign Subsidiary Borrower irrevocably waives, to the
fullest extent permitted by law, all claim of error by reason of any such
service in such manner and agrees that such service shall be deemed in every
respect effective service of process upon such Foreign Subsidiary Borrower in
any such suit, action or proceeding and shall, to the fullest extent permitted
by law, be taken and held to be valid and personal service upon and personal
delivery to such Foreign Subsidiary Borrower. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

                    SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

                    SECTION 9.11.  Headings.  Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

                    SECTION 9.12.  Confidentiality.  (a)  Each of the
Administrative Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority or required by applicable laws or regulations or by any subpoena or
similar legal process; provided that the Administrative Agent or the Lender, as
the case may be, shall disclose only the information specified in such request
and, to the extent it may lawfully do so, shall use reasonable efforts to notify
the Company in advance of such disclosure (but shall incur no liability to the
Company or any other Person for any delay or failure in providing any such
notice), (c) to any other party to this Agreement, (d) as may be determined in
good faith to be necessary in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or

72

--------------------------------------------------------------------------------




obligations under this Agreement or (ii)  any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to any
Borrowers and their obligations, (f) with the consent of the Company or (g) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Company.  For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Company.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

                    (b)  EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN
SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS. 

                    (c)  ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND
AMENDMENTS, FURNISHED BY THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR
IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL
INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY
AND ITS RELATED PARTIES OR ITS SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS
TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

                    SECTION 9.13.  Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

                    SECTION 9.14.  USA PATRIOT Act.  Each Lender that is subject
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies each Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies such Borrower, which information includes the
name and address of such Borrower, and other information that will allow such
Lender to identify such Borrower in accordance with the Act.

73

--------------------------------------------------------------------------------




                    SECTION 9.15.  No Margin Stock Collateral.  Each of the
Lenders represents to the Administrative Agent, each of the other Lenders and
the Borrowers that it in good faith is not, directly or indirectly (by negative
pledge or otherwise), relying upon any Margin Stock as collateral in the
extension or maintenance of the credit provided for in this Agreement.

                    SECTION 9.16.  Canadian Financing Intercreditor Agreement. 
Each of the Administrative Agent, the Lenders, the Issuing Bank, and the Company
acknowledges and agrees that, to the extent the existing Canadian Receivables
Credit Facility remains in effect, (i) the Canadian Intercreditor Agreement
shall remain in full force and effect after the Effective Date, (ii) all
references therein to the “Syndicated Credit Agreement” and the “Syndicated
Credit Lenders” shall be deemed to refer to this Agreement and the Lenders,
respectively, and (iii) each of them shall be subject to, and shall be bound by
and have the benefits of, the provisions of the Canadian Intercreditor Agreement
from and after the Effective Date.

                    SECTION 9.17. Termination of Commitments under 2003 Credit
Agreement.  Each of the signatories hereto that is also a party to a 2003 Credit
Agreement hereby agrees that, as of the Effective Date, all of the commitments
to extend credit under the 2003 Credit Agreement will be terminated
automatically, the 2003 Credit Agreement shall be terminated and of no further
force or effect, and any and all conditions precedent or required notice periods
in connection with such termination are hereby waived and of no further force
and effect.

ARTICLE X

Collection Allocation Mechanism

                    SECTION 10.01.  Implementation of CAM.  (a)  On the CAM
Exchange Date, (i) the Commitments shall automatically and without further act
be terminated as provided in Article VII, (ii) each US Tranche Lender shall
immediately be deemed to have acquired (and shall promptly make payment therefor
to the Administrative Agent in accordance with Section 2.05(c)) participations
in the Swingline Loans under the US Tranche in an amount equal to such Lender’s
US Tranche Percentage of each such Swingline Loan outstanding on such date,
(iii) simultaneously with the automatic conversions pursuant to clause (iv)
below, the Lenders shall automatically and without further act (and without
regard to the provisions of Section 9.04) be deemed to have exchanged interests
in the Loans (other than the Swingline Loans) and participations in Swingline
Loans and Letters of Credit, such that in lieu of the interest of each Lender in
each Loan and Letter of Credit in which it shall participate as of such date
(including such Lender’s interest in the Obligations of each Borrower in respect
of each such Loan and Letter of Credit), such Lender shall hold an interest in
every one of the Loans (other than the Swingline Loans) and a participation in
every one of the Swingline Loans and Letters of Credit (including the
Obligations of each Borrower in respect of each such Loan and each Reserve
Account established pursuant to Section 10.02 below), whether or not such Lender
shall previously have participated therein, equal to such Lender’s CAM
Percentage thereof, and (iv) simultaneously with the deemed exchange of
interests pursuant to clause (iii) above, the interests in the Loans to be
received in such deemed exchange shall, automatically and with no further action
required, be converted into the Equivalent Amount in Dollars, calculated as of
such date, of such amount and on and after such date all amounts accruing and
owed to the Lenders in respect of such Obligations shall accrue and be payable
in Dollars at the rate otherwise applicable hereunder.  Each Lender and each
Borrower hereby consents and agrees to the CAM Exchange, and each Lender agrees
that the CAM Exchange shall be binding upon its successors and assigns and any
person that acquires a participation in its interests in any Loan or any
participation in any Swingline Loan or Letter of Credit.  Each Borrower and each
Lender agrees from time to time to execute and deliver to the Administrative
Agent all such promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to the
CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Loans hereunder to the
Administrative Agent against delivery of any promissory notes evidencing its
interests in the Loans so executed and delivered; provided, however, that the
failure of any Borrower to execute or deliver, or of any Lender to accept, any
such promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

74

--------------------------------------------------------------------------------




                    (b)  As a result of the CAM Exchange, upon and after the CAM
Exchange Date, each payment received by the Administrative Agent pursuant to any
Loan Document in respect of the Obligations, and each distribution made by the
Administrative Agent pursuant to any Loan Document in respect of the
Obligations, shall be distributed to the Lenders pro rata in accordance with
their respective CAM Percentages.  Any direct payment received by a Lender on or
after the CAM Exchange Date, including by way of set-off, in respect of an
Obligation shall be paid over to the Administrative Agent for distribution to
the Lenders in accordance herewith.

                    SECTION 10.02.  Letters of Credit.  (a)  In the event that
on the CAM Exchange Date any Letter of Credit under any Tranche shall be
outstanding and undrawn in whole or in part, or any L/C Disbursement shall not
have been reimbursed by the Company or with the proceeds of a Revolving
Borrowing or Swingline Borrowing, each Lender under such Tranche shall promptly
pay over to the Administrative Agent, in immediately available funds, an amount
in Dollars equal to such Lender’s Tranche Percentage of such undrawn face amount
or (to the extent it has not already done so) such unreimbursed drawing, as
applicable, together with interest thereon from the CAM Exchange Date to the
date on which such amount shall be paid to the Administrative Agent at the rate
that would be applicable at the time to an ABR Revolving Loan in a principal
amount equal to such undrawn face amount or unreimbursed drawing, as
applicable.  The Administrative Agent shall establish a separate account (each,
a “Reserve Account”) or accounts for each Lender for the amounts received with
respect to each such Letter of Credit pursuant to the preceding sentence.  The
Administrative Agent shall deposit in each Lender’s Reserve Account such
Lender’s CAM Percentage of the amounts received from the Lenders as provided
above.  For the purposes of this paragraph, the Equivalent Amount in Dollars of
each Lender’s participation in each Letter of Credit denominated in a Foreign
Currency shall be the amount in US Dollars determined by the Administrative
Agent to be required in order for the Administrative Agent to purchase currency
in the applicable Foreign Currency in an amount sufficient to enable it to
deposit the actual amount of such participation in such undrawn Letter of Credit
in the applicable Foreign Currency in such Lender’s Reserve Account.  The
Administrative Agent shall have sole dominion and control over each Reserve
Account, and the amounts deposited in each Reserve Account shall be held in such
Reserve Account until withdrawn as provided in paragraph (b), (c), (d) or (e)
below.  The Administrative Agent shall maintain records enabling it to determine
the amounts paid over to it and deposited in the Reserve Accounts in respect of
each Letter of Credit and the amounts on deposit in respect of each Letter of
Credit attributable to each Lender’s CAM Percentage.  The amounts held in each
Lender’s Reserve Account shall be held as a reserve against the LC Exposures,
shall be the property of such Lender, shall not constitute Loans to or give rise
to any claim of or against any Borrower and shall not give rise to any
obligation on the part of any Borrower to pay interest to such Lender, it being
agreed that the reimbursement obligations in respect of Letters of Credit shall
arise only at such times as drawings are made thereunder, as provided in Section
2.06.

                    (b)  In the event that after the CAM Exchange Date any
drawing shall be made in respect of a Letter of Credit under any Tranche, the
Administrative Agent shall, at the request of the Issuing Bank, withdraw from
the Reserve Account of each Lender under such Tranche any amounts, up to the
amount of such Lender’s CAM Percentage of such drawing or payment, deposited in
respect of such Letter of Credit and remaining on deposit and deliver such
amounts to such Issuing Bank in satisfaction of the reimbursement obligations of
the Lenders under such Tranche under Section 2.06(d) (but not of the Company
under Section 2.06(e)).

75

--------------------------------------------------------------------------------




In the event that any Lender shall default on its obligation to pay over any
amount to the Administrative Agent as provided in this Section 10.02, the
Issuing Bank shall have a claim against such Lender to the same extent as if
such Lender had defaulted on its obligations under Section 2.06(d), but shall
have no claim against any other Lender in respect of such defaulted amount,
notwithstanding the exchange of interests in the Company’s reimbursement
obligations pursuant to Section 10.01.  Each other Lender shall have a claim
against such defaulting Lender for any damages sustained by it as a result of
such default, including, in the event that such Letter of Credit shall expire
undrawn, its CAM Percentage of the defaulted amount.

                    (c)  In the event that after the CAM Exchange Date any
Letter of Credit shall expire undrawn, the Administrative Agent shall withdraw
from the Reserve Account of each Lender the amount remaining on deposit therein
in respect of such Letter of Credit and distribute such amount to such Lender.

                    (d)  With the prior written approval of the Administrative
Agent (not to be unreasonably withheld), any Lender may withdraw the amount held
in its Reserve Account in respect of the undrawn amount of any Letter of
Credit.  Any Lender making such a withdrawal shall be unconditionally obligated,
in the event there shall subsequently be a drawing under such Letter of Credit,
to pay over to the Administrative Agent, in the currency in which such drawing
is denominated, for the account of the applicable Issuing Bank, on demand, its
CAM Percentage of such drawing or payment.

                    (e)  Pending the withdrawal by any Lender of any amounts
from its Reserve Account as contemplated by the above paragraphs, the
Administrative Agent will, at the direction of such Lender and subject to such
rules as the Administrative Agent may prescribe for the avoidance of
inconvenience, invest such amounts in customary, highly-rated, short-term
investments reasonably acceptable to the Administrative Agent.  Each Lender that
has not withdrawn its amounts in its Reserve Account as provided in paragraph
(d) above shall have the right, at intervals reasonably specified by the
Administrative Agent, to withdraw the earnings on investments so made by the
Administrative Agent with amounts in its Reserve Account and to retain such
earnings for its own account.

ARTICLE XI

Company Guarantee

                    In order to induce the Lenders to extend credit to the other
Borrowers hereunder, the Company hereby irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the payment when
and as due, subject to the notice provisions contained in this Article XI, of
the Obligations of such other Borrowers. The Company further agrees that the due
and punctual payment of such Obligations may be extended or renewed, in whole or
in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any such extension or renewal
of any such Obligation.

                    The Company waives presentment to, demand of payment from
and protest to any Borrower of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by: (a) the failure
of the Administrative Agent, the Issuing Bank or any Lender to assert any claim
or demand or to enforce any right or remedy against any Borrower under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Obligations;

76

--------------------------------------------------------------------------------




(c) any rescission, waiver, amendment or modification of, or release from, any
of the terms or provisions of this Agreement, or any other Loan Document or
agreement; (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations; (e) the failure of the Administrative
Agent to take any steps to perfect and maintain any security interest in, or to
preserve any rights to, any security or collateral for the Obligations, if any;
(f) any change in the corporate, partnership or other existence, structure or
ownership of any Borrower or any other Guarantor of any of the Obligations; (g)
the enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Obligations or any part thereof, or
any other invalidity or unenforceability relating to or against any Borrower or
any other Guarantor of any of the Obligatio ns, for any reason related to this
Agreement, any other Loan Document, or any provision of applicable law, decree,
order or regulation of any jurisdiction purporting to prohibit the payment by
such Borrower or any other guarantor of the Obligations, of any of the
Obligations or otherwise affecting any term of any of the Obligations; or (h)
any other act, omission or delay to do any other act which may or might in any
manner or to any extent vary the risk of the Company or otherwise operate as a
discharge of a guarantor as a matter of law or equity or which would impair or
eliminate any right of the Company to subrogation.

                    The Company further agrees that its agreement hereunder
constitutes a guarantee of payment when due (whether or not any bankruptcy or
similar proceeding shall have stayed the accrual or collection of any of the
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent, the Issuing Bank or any Lender to any balance of any deposit account or
credit on the books of the Administrative Agent, the Issuing Bank or any Lender
in favor of any Borrower or any other Person.

                    The obligations of the Company hereunder shall not be
subject to any reduction, limitation, impairment or termination for any reason,
and shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever, by reason of the invalidity, illegality or
unenforceability of any of the Obligations, any impossibility in the performance
of any of the Obligations or otherwise.

                    The Company further agrees that its obligations hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Administrative Agent, the Issuing Bank or any
Lender upon the bankruptcy or reorganization of any Borrower or otherwise.

                    In furtherance of the foregoing and not in limitation of any
other right which the Administrative Agent, the Issuing Bank or any Lender may
have at law or in equity against the Company by virtue hereof, upon the failure
of any other Borrower to pay any Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, the Company hereby promises to and will, promptly but in any event
within two (2) Business Days following receipt of written demand by the
Administrative Agent, the Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, the Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of such Obligations then due,
together with accrued and unpaid interest thereon. The Company further agrees
that if payment in respect of any Obligation shall be due in a currency other
than Dollars and/or at a place of payment other than New York or any other
Eurocurrency Payment Office and if, by reason of any Change in Law, disruption
of currency or foreign exchange markets, war or civil disturbance or other
similar event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent, the Issuing Bank or any Lender, disadvantageous to the Administrative
Agent, the Issuing Bank or any Lender in any material respect, then, at the
election of the Administrative Agent, the Company shall make payment of such
Obligation in Dollars (based upon the applicable Equivalent Amount in effect on
the date of payment) and/or in New York or such other Eurocurrency Payment
Office as is designated by the Administrative Agent and, as a separate and
independent obligation, shall indemnify the Administrative Agent, the Issuing
Bank and any Lender against any losses or reasonable out-of-pocket expenses that
it shall sustain as a result of such alternative payment.

77

--------------------------------------------------------------------------------




                    Upon payment by the Company of any sums as provided above,
all rights of the Company against any Borrower arising as a result thereof by
way of right of subrogation or otherwise shall in all respects be subordinated
and junior in right of payment to the prior indefeasible payment in full in cash
of all the Obligations owed by such Borrower to the Administrative Agent, the
Issuing Bank and the Lenders.

                    Nothing shall discharge or satisfy the liability of the
Company hereunder except the full performance and payment of the Obligations.

[Signature Pages Follow]

78

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GLOBAL PAYMENTS INC.

 

 

 

 

 

 

 

By

/s/ Joseph C. Hyde

 

 

--------------------------------------------------------------------------------

 

Name:

Joseph C. Hyde

 

Title:

Executive Vice President
and Chief Financial Officer

79

--------------------------------------------------------------------------------




 

JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, individually and as Administrative Agent,

 

 

 

 

 

By

/s/ Scott Winship

 

 

--------------------------------------------------------------------------------

 

Name:

Scott Winship

 

Title:

Vice President

80

--------------------------------------------------------------------------------




 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender

 

 

 

 

 

 

 

By 

/s/ Horace S. Jennings

 

 

--------------------------------------------------------------------------------

 

Name: 

Horace S. Jennings

 

Title: 

Vice President

81

--------------------------------------------------------------------------------




 

COMERICA BANK, as a Lender

 

 

 

 

 

 

 

By

/s/ Richard C. Hampson

 

 

--------------------------------------------------------------------------------

 

Name: 

Richard C. Hampson

 

Title: 

Vice President

82

--------------------------------------------------------------------------------




 

HSBC BANK, N.A., as a Lender

 

 

 

 

 

 

 

By

/s/ Peter Nealon

 

 

--------------------------------------------------------------------------------

 

Name: 

Peter Nealon

 

Title: 

Managing Director

83

--------------------------------------------------------------------------------




 

KEYBANK NATIONAL ASSOCIATION,
as a Lender

 

 

 

 

 

 

 

By

/s/ David A. Wild

 

 

--------------------------------------------------------------------------------

 

Name: 

David A. Wild

 

Title: 

Vice President

84

--------------------------------------------------------------------------------




 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender

 

 

 

 

 

 

 

By 

/s/ Karen H. McClain

 

 

--------------------------------------------------------------------------------

 

Name: 

Karen H. McClain

 

Title: 

Managing Director

85

--------------------------------------------------------------------------------




 

REGIONS BANK, as a Lender

 

 

 

 

 

 

 

By 

/s/ W. Brad Davis

 

 

--------------------------------------------------------------------------------

 

Name: 

W. Brad Davis

 

Title: 

Vice President

86

--------------------------------------------------------------------------------